 Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                 Page 1 of 63 PageID 660



                  Jimmie L. Valentine, B.S., B.S., M.S., Ph.D.
                Medical Pharmacology and Toxicology Consulting
      UAMS Professor of Pediatrics, Pharmacology, and Myeloma Research (Retired)


P.O. Box 6566
Gulfport, Mississippi 39506
Phone 501-258-9242
Email: jimmielvalentine@sbcglobal.net

December 3, 2020

S. Rafe Foreman, Esq.
Susan Hutchinson, Esq.
Attorneys at Law
Hutchinson & Stoy
505 Pecan Street, Suite 101
Fort Worth, Texas 76102

Dear Mr. Foreman and Ms. Hutchinson:
       At your request I reviewed the following information in the civil lawsuit of Alexis Carlito-
Garcias as Heir of Christopher Lowe v. City of Fort Worth, Texas; Scott Smith; Christopher
Golden; Mitchell Miller; Taylor Stephens; Daniel Pritzker; Andrew Scharf; and Hans Fellhauer in
the United States District Court for the Northern District of Texas, Forth Worth Division; case no.
4:20-CV-330-P:

   1. Complaint. Plaintiff’s First Amended Complaint dated June 16, 2020.

   2. Discovery from City of Fort Worth. Redacted files from Trey Qualls, Assistant City Attor-
      ney for the City of Forth Worth on the deceased person Christopher Lowe.

   3. Autopsy and Toxicology Reports. Autopsy Report from Chief Medical Examiner Tarrant
      County, Texas for an examination performed on July 27, 2018 beginning at 10:45 AM
      and Toxicology Report from the Office of Chief Medical Examiner Toxicology Laboratory
      Service signed August 6, 2018.

   4. Death Certificate. State of Texas death certificate for Christopher Lowe listing date of
      death as July 26, 2018.

   5. Body Camera Videos. Body camera videos from Forth Worth Police Officers Scharf, Mil-
      ler, Smith, Golden, and Stephens.

       After reviewing this information, I have arrived at some professional opinions concerning
quantitative findings of cocaine, benzoylecgonine, and methamphetamine in the decedent’s
femoral blood specimen and positive findings of cocaine, methamphetamine, and amphetamine
 Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                Page 2 of 63 PageID 661
S. Rafe Foreman, Esq. and Susan Hutchinson, Esq.
Page 2 of 14

in the decedent’s urine obtained at autopsy, as well as how any anatomical findings at autopsy
relate to cocaine and/or methamphetamine abuse. Further, I will express professional opinions
on the pharmacological effects of cocaine and methamphetamine use and how that potentially
explained some of the facts surrounding the decedent’s death. Additionally, I will provide pro-
fessional opinions on whether the decedent might have survived with supportive medical care.

        I am a retired Professor of Pediatrics, Pharmacology, and Myeloma Research at the
University of Arkansas College of Medicine and now serve as a consultant in Medical Pharma-
cology and Forensic Toxicology from my home in Gulfport, Mississippi. I am Board Certified in
Applied Pharmacology by the American Board of Clinical Pharmacology, Inc. and have previ-
ously been approved as an expert in the fields of clinical pharmacology, forensic toxicology, and
analytical chemistry in Federal and State Courts. My academic training, professional positions
held, and contributions to the scientific and medical literature are documented in my Curriculum
Vitae.

Summary of the Incident and Death of Christopher Lowe

        Officer Scott Smith was dispatched to a prowler call at 3304 Griggs Avenue on July 26,
2018 at approximately 2134 hours. The person who placed the call explained to Officer Smith
that a black male had been banging with a metal bar on the burglar bars of a front window as
well as hitting the 2006 white Chevrolet Equinox sitting in the driveway causing damage to the
vehicle. Officer Smith believed the black male, later identified as Christopher Lowe, was using
narcotic drugs due to his irrational behavior, bulging eyes, and irregular movements. Officers
Golden, Pritzker, and Fellhauer arrived on the scene to assist. Lowe was placed on the ground
and handcuffed then commanded to stand-up and walk. Lowe persisted that he was sick and
could not walk whereupon the officers pulled him to his feet and began walking him towards a
police vehicle. Lowe continued to have trouble walking and continued falling and maintaining
that he was sick and could not breathe. He was placed in the rear of police vehicle and when
later checked upon by Officer Scharf, Lowe was found to be unconscious and not breathing.
Officers began CPR and an ambulance was summoned. The ambulance transported Lowe to a
John Peter Smith Hospital where he was pronounced deceased.

Summary of Autopsy Findings

         An autopsy examination was performed, July 27, 2018, by Tasha Z. Greenberg, M.D.,
Deputy Medical Examiner at the Tarrant County Medical Examiner’s District Morgue in Fort
Worth. The decedent’s age was listed as 55 years and cause of death listed as acute cocaine
intoxication and recent methamphetamine use. External examination of the body indicated ter-
minal intervention including electrocardiogram leads, pacer pads, and intravascular catheters in
the right femoral region, right arm, and left antecubital fossa. The decedent was 65 inches (5.42
ft) in height and weighed 137.1 lbs giving a BMI 23.5. The upper jaw was edentulous (lack of
teeth) and few natural teeth in the lower jaw. No foreign material was found in the nares or oral
cavity. Internal examination showed evidence of resuscitation efforts. The heart weighed 278.9
grams which was less than expected for a man of his age, height, and weight, viz., 462.4 ± 50.3
    Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                      Page 3 of 63 PageID 662
S. Rafe Foreman, Esq. and Susan Hutchinson, Esq.
Page 3 of 14

g. 1 The coronary arteries showed no atherosclerotic stenosis and there were no valve abnor-
malities. The lungs showed marked anthracosis (accumulation of carbon due to chronic envi-
ronmental exposure to smoke) and on sectioning demonstrated poorly aerated tissue with no
congestion or edema. Liver weight was 1,190 grams and was within a normal range of 968 –
1,860 grams in males as was the right lung 289.7 grams (normal range 155 – 720 grams) and
left lung 294.5 (normal range 112 – 675 grams), the spleen weight of 42 grams (normal range
28 – 226 grams), the right kidney 90.2 grams (normal range 81 -160), the left kidney 100.8
(normal range 83 -176 grams), and the brain 1,269.4 grams (normal range 1,179 – 1,621
grams). 2 There were no capsules, tablets, or baggies found in the gastrointestinal track. His-
tology examination showed some minor findings as follows: lungs (anthracosis, subpleural bul-
lae, mucus in bronchioles, occasional aggregates of pigmented alveolar macrophages), kidney
(small papillary tumor, not well encapsulated), spleen (reactive follicles), adrenal (thicken cor-
tex), and pancreas (focal autolysis, otherwise unremarkable).

Summary of Toxicology Findings

1. Urine. Positive using ELISA (an immunoassay methodology) for amphetamine, metham-
   phetamine, and cocaine. Positive using liquid chromatography/mass spectrometry for co-
   caine, methamphetamine, and amphetamine.

2. Heart Blood. Negative for acid drugs using gas chromatography/mass spectrometry.

3. Femoral Blood. Cocaine (507 ng/mL), benzoylecgonine (>2,000 ng/mL), methamphetamine
   (24 ng/mL) as determined by liquid chromatography/mass spectrometry.

Evaluation of Toxicology Findings in Decedent

1. Cocaine. Cocaine is a plant-derived alkaloid which causes intense, euphoric effects when
   either smoked, nasal insufflated (snorted), or used intravenously. For smoking, cocaine is
   typically smoked as the free base, so-called crack cocaine. The free-base (crack cocaine)
   melts about 80oC whereas the hydrochloride salt requires a higher temperature of about
   180oC. If taken by the smoking route prior to death, it is not unusual to find a smoking pipe
   in or near the decedent. Since no such drug-related paraphernalia was reported on the
   body of the decedent suggests that nasal insufflation was the most likely route. Nasal insuf-
   flation prior to death is usually characterized by white powder (cocaine hydrochloride) in the
   nares and/or in the tracheobronchial tree. At autopsy, there was no foreign material found in
   the decedent’s nares or tracheobronchial tree suggesting that nasal insufflation had not oc-
   curred just prior to death. There is a scientific report that suggest that cocaine can be seen



1
  Webster Cardiac Genetics Group, Northwestern University, Feinberg School of Medicine;
https://labs.feinberg.northwestern.edu/webster/heart_weight/

2
  Molina DK, DiMaio V. Am J Forensic Med Pathol 33:368-72,2012; Normal organ weights in men. Part II – the
brain, lungs, liver, spleen, and kidney.
    Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                         Page 4 of 63 PageID 663
S. Rafe Foreman, Esq. and Susan Hutchinson, Esq.
Page 4 of 14

      in the nares for up to 3-hours following nasal insufflation. 3 As noted above, Dr. Greenberg
      had ruled that Lowe’s death was due to acute cocaine intoxication and recent methamphet-
      amine use. Initially, I will discuss cocaine and its acute toxicity. 4 The intense euphoric ef-
      fect that occurs following cocaine administration is believed to coincide with the chronotropic
      (heart rate) increase which is markedly less in time than the corresponding blood concentra-
      tion. Studies by Chow et al. 5 showing experimental confirmation of the chronotropic effect
      is shown in Appendix A. This figure illustrates how the blood levels of cocaine fall in a bi-
      phasic manner with the initial rapid phase corresponding to the maximum chronotropic ef-
      fect. Thereafter, the heart rate returns to near baseline within 1-hour, but the cocaine blood
      plasma concentration more slowly declines. Similar findings have been reported by Javaid
      et al. 6 as shown in Appendix B wherein the plasma concentration of cocaine via the intrana-
      sal route remained higher for a longer time than the corresponding increase in heart rate.
      In addition to its chronotropic effects, cocaine can also produce changes in the coronary ar-
      teries of the heart as work from my laboratory demonstrated in dogs. 7 Our work demon-
      strated that initial dilation followed by pronounced constriction of the coronary arteries ex-
      plained the arrythmias and toxicity seen with cocaine in humans during the chronotropic pe-
      riod. Importantly, the Chow et al., Valentine et al., and Javaid et al. studies show that the
      maximal effects of cocaine on the heart occur within minutes of cocaine administration.
      Thus, it follows, for cocaine to produce death from a cardiovascular event there should be
      higher blood concentrations and death should occur within minutes of the toxic dose of co-
      caine. Baselt’s compendium 8 summarizes cocaine concentrations found in the scientific lit-
      erature that are associated with death, average 5.3 (range 0.9-21) mg/L same as 5,300
      ng/mL (range 900 – 2,100 ng/mL). The concentration of cocaine found in the decedent by
      the Tarrant County Medical Examiner’s Office, Toxicology Laboratory Services was 507
      ng/mL. Hence, the level of cocaine found in the decedent was less than the lowest concen-
      tration (900 ng/mL) of the range associated with death as given in Baselt’s compendium.
      Accordingly, the post-mortem concentration of cocaine found cannot alone be used to ex-
      plain Lowe’s death. However, toxic effects of cocaine, other than death, are like those de-

3
  Wilkinson P, Van Dyke C, Jatlow P, Barash P, Byck R. Clin Pharmacol Ther 27:386-94, 1980; Intranasal and oral
cocaine kinetics.

4
    “Acute” is used in this context to mean an event of use prior to death.

5
  Chow MJ, Ambre JJ, Ruo TI, Atkinson AJ Jr., Bowsher DJ, Fischman MW. Clin Pharmacol Ther 38:318-24, 1985;
Kinetics of cocaine distribution, elimination, and chronotropic effects.

6
  Javaid JI, Fischman MW, Schuster CR, Dekirmenjian H, Davis JM. Sci 202:227-8, 1978; Cocaine plasma concentra-
tion: Relationship to physiological and subjective effects in humans.

7
  Valentine JL, Yamanashi WS, Leak D, Saksanen S, Wagner BD, Phillips SW. Angiology 42:568-75, 1991; Effects of
cocaine on canines’ coronary arteries.

8
 Baselt RC. “Disposition of Toxic Drugs and Chemical in Man”, 12th edition, 2020; Biomedical Publications, Seal
Beach, California, pp. 499
     Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                      Page 5 of 63 PageID 664
S. Rafe Foreman, Esq. and Susan Hutchinson, Esq.
Page 5 of 14

      scribed for methamphetamine in a subsequent section and are reported to be in a concen-
      tration range (500 – 1,000 ng/mL) 9.

2. Benzoylecgonine. Cocaine is metabolized in the body to the euphoric and cardiovascular
   inactive metabolite, benzoylecgonine. The concentration of blood benzoylecgonine found
   following cocaine use is dependent upon the route of administration. Nasal insufflation pro-
   duces the greatest concentration of this metabolite as shown in Figure 3 taken from Jeffcoat
   et al. 10 and reproduced in Appendix C. Further, benzoylecgonine as shown is a long-lived
   metabolite in the body and would be anticipated to accumulate if multiple doses of cocaine
   were used. This metabolite is probably higher via the intranasal route due to metabolism of
   cocaine through the intranasal mucosa or hydrolysis in the stomach following swallowed co-
   caine. 11 The femoral blood concentration for benzoylecgonine (>2,000 ng/mL) was reported
   in the decedent by the Tarrant County Medical Examiner’s Office, Toxicology Laboratory
   Service. Note that an acute (one-time) administration of cocaine via nasal insufflation as
   shown in Appendix C produced a maximal blood concentration for cocaine (220 ng/mL) and
   benzoylecgonine (600 ng/mL). Accordingly, the decedent must have taken multiple doses
   of cocaine to have reached the observed post-mortem concentrations.

3. Methamphetamine. Is in the class of drugs termed, sympathomimetics, because it emulates
   endogenous neurotransmitters of the sympathetic nervous system (cocaine is also a sympa-
   thomimetic). In the brain, methamphetamine releases dopamine and other neurotransmit-
   ters producing prominent central nervous system (CNS) stimulation resulting in increased
   cardiac (heart) output, rises in both systolic and diastolic blood pressure (like that described
   for cocaine above). These effects have been described following smoking of methamphet-
   amine 12 a popular route of abuse and via the oral route. 13 The half-life in of methampheta-
   mine in both these studies was shown to be in the range of 9-12 hours and the cardiovascu-
   lar effects occur throughout this half-life period.13 This is illustrated in Figure 1 and Figure 2
   reproduced from reference 13 in Appendices D and E, respectively. That is, methampheta-
   mine exerts its cardiovascular effects for a prolong period following use whereas cocaine
   chronotropic heart effects are more short-lived, for example compare Appendix A and D.

9
  Schulz M, Schmoldt A. Pharmize 58:447-74, 2003; Therapeutic and toxic blood concentrations of more than 800
drugs and other xenobiotics.

10
   Jeffcoat AR, Perez-Reyes M, Hill JM, Sadler BM, Cook CE. Drug Metab Disp 17:153-9, 1989; Cocaine disposition
in humans after intravenous injection, nasal insufflation (snorting), or smoking.

11
  Cone EJ, Hillsgrove M, Darwin WD. Clin Chem 40:1299-1305, 1994; Simultaneous measurement of cocaine, co-
caethylene, their metabolites, and “crack” pyrolysis products by gas chromatography-mass spectrometry.

12
  Cook CE, Jeffcoat AR, Hill JM, Pugh DE, Patetta PK, Sadler BM, White WR, Perez-Reyes M. Drug Metab Disp
21:717-23, 1993; Pharmacokinetics of methamphetamine self-administration to human subjects by smoking S(+)-
methamphetamine hydrochloride.

13
   Shappell SA, Kearns GL, Valentine JL, Neri DF, DeJohn CA. J Clin Pharmacol 36:1051-63, 1996; Chronopharmaco-
kinetics and chronopharmacodynamics of dextroamphetamine in man.
 Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                 Page 6 of 63 PageID 665
S. Rafe Foreman, Esq. and Susan Hutchinson, Esq.
Page 6 of 14

   Methamphetamine is metabolized to amphetamine, also an active CNS stimulant and this
   might explain the more prolonged cardiovascular effects as opposed to cocaine, which is
   metabolized to an inactive metabolite, benzoylecgonine. Because methamphetamine and
   its major metabolite amphetamine are CNS stimulants, characteristic behavioral effects are
   also observed which are dose dependent, such as: wakefulness, a decrease sense of fa-
   tigue, self-confidence, elation, and euphoria. Physical performance can be increased and
   for this reason methamphetamine and amphetamine have been abused by athletes. Work
   performance may be increased but often mistakes are increased. In persons who abuse
   methamphetamine taking higher doses may exhibit the following CNS effects: restlessness,
   dizziness, tremor, hyperactive reflexes, tenseness, irritability, insomnia, and euphoria. If
   there is underlying mental illness, confusion, aggressiveness, hallucinations, and panic
   states may also be observed. The Tarrant County Medical Examiner’s Office, Toxicology
   Laboratory Service reported the decedent had 24 ng/mL methamphetamine present in his
   femoral blood specimen and amphetamine was reported as negative. The laboratory did
   not provide its level of quantitation (LOQ) for amphetamine, that is, amphetamine might
   have been present but below the concentration that the laboratory would report. Referring
   to Appendix F which is Figure 1 taken from Cook et al.12 it can be seen that there is a lag
   time for amphetamine metabolite to appear in blood following methamphetamine use. Ac-
   cordingly, since no amphetamine was reported, a concentration of 24 ng/mL methampheta-
   mine would, based on an acute administration of methamphetamine, best correspond to the
   decedent having used methamphetamine within 2-hours prior to death. Also, worthy of note
   from both Appendices D and F is that methamphetamine at 24 ng/mL would certainly not be
   in the lethal concentration range since in the cited studies the physiological effects noted did
   not produce death.

4. Lack of Correlation Between Drugs and Anatomical Autopsy Findings. Anatomical findings
   at autopsy did not demonstrate any significant pathology related to Lowe’s heart, i.e., the
   heart was not enlarged, no coronary arteriosclerosis, or valve disorders. Any such underly-
   ing pathology would be expected to make the heart susceptible to the chronotropic effects of
   cocaine and methamphetamine. Thus, Dr. Greenberg’s anatomical findings during post-
   mortem examination did not provided complicity between the cocaine and methampheta-
   mine findings. Accordingly, the adverse effects of these drugs on the cardiovascular system
   were not exacerbated by any underlying pathological condition.

What Caused the Death of Christopher Lowe?

        From the foregoing discussion of the toxicological findings in the decedent, there was
not conclusive findings in his femoral blood specimen to determine that cocaine or metham-
phetamine individually would have produced death. Clearly, neither drug was present in suffi-
cient quantity to have been associated with lethal concentrations previously reported in the sci-
entific and medical literature. From the evidence available, viz., large concentration of sub-
lethal cocaine and high concentration of benzoylecgonine metabolite in blood, and no white
powder in the nares or tracheobronchial tree, it appeared that the decedent had taken multiple
doses of cocaine via nasal insufflation in a timeframe of 3-hours before death. Smoking crack
cocaine cannot be excluded as the route of administration used but the high concentration of
     Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                      Page 7 of 63 PageID 666
S. Rafe Foreman, Esq. and Susan Hutchinson, Esq.
Page 7 of 14

benzoylecgonine metabolite fits more closely with the studies of Jeffcoat et al.10 for nasal insuf-
flation. Since there is a lag time before benzoylecgonine metabolite would be excreted in urine,
the urine toxicology findings of only cocaine and not benzoylecgonine also point to use in a
timeframe closer to death. Because multiple doses of cocaine had been used (with the high
probability close together, i.e., binging), the decedent had experienced a prolong chronotropic
effect on the heart and perhaps other toxic symptoms that have been reported 14,15 such as
tachypnea (abnormal and rapid breathing); hyperthermia (elevated body temperature); mydria-
sis (diluted pupils) and hyperreflexia (twitching) of eyes; seizures; euphoria; anxiety and panic
(psychotic like behavior); and/or suicidal behavior. Some of these toxic signs can be observed
in the decedent on the body camera videos, such as stating that he is having trouble breathing
(tachypnea), perspiration can be observed on his forehead (hyperthermia), and constant state-
ments about being sick (anxiety and panic). Also, it was apparent that he was in a psychotic-
like state from his actions of using a bar to hit a window and vehicle in a random manner. Su-
perimposed upon the decedent’s physiological responses to prolonged administration of co-
caine in the hours preceding death, was the acute use of a dose of methamphetamine proxi-
mate to death. Toxicological evidence for use of methamphetamine proximate to death was the
femoral blood finding of a moderate concentration of methamphetamine and no amphetamine
which could occur only following a recent dose of methamphetamine. This additional insult to
the cardiovascular and respiratory systems was in my professional opinion sufficient to produce
subsequent death. Accordingly, I do not disagree with Dr. Greenberg’s opinions concerning the
cause of death in the decedent since there was no underlying pathology to explain death yet
there was toxicology evidence pointing to multiple administrations of cocaine within hours of
death followed by methamphetamine usage more proximate to death. Rather than breaking
down the individual effects of cocaine and methamphetamine and the contribution of each, Dr.
Greenberg used the terms “acute cocaine intoxication” and “recent methamphetamine use” for
the cause of death. Perhaps her use of “acute cocaine intoxication” was justified since urine
toxicology found only cocaine and not the benzoylecgonine metabolite, the latter which would
have been expected had cocaine been used in the day(s) prior to death. Urine toxicology had
found positive indications for methamphetamine and its metabolite, amphetamine which was
presumably from use day(s) prior to death.

Could Death Have Been Prevented by Medical Intervention?

        Body camera video clearly documented that the Officers knew the decedent was on
some type of drug, they used the term “dope.” There was a discussion amongst them as to
whether to take the decedent to a hospital emergency room or take him to a psychiatric facility
and not mention his apparent drug use. The latter would mean that one of them would not have
to stay at the facility for guard (security) duty as the former would entail. Therefore, some time
was lost by not deciding to summon an ambulance and/or transporting him promptly to a medi-


14
     Gay GR. Ann Emerg Med 11:562-7; Clinical management of acute and chronic cocaine poisoning.

15
  Lowenstein DH, Massa SM, Rowbotham MC, Collins SD, McKinney HE, Simon RP. Am J Med 83:841-6, 1987;
Acute neurological and psychiatric complications associated with cocaine abuse.
 Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                   Page 8 of 63 PageID 667
S. Rafe Foreman, Esq. and Susan Hutchinson, Esq.
Page 8 of 14

cal facility for evaluation. Obviously, no one can state with certainty whether either of these de-
cisions would have resulted in Lowe’s survival. Medical intervention would have been provided
in a symptomatic fashion since there is no specific antidote for either cocaine or methampheta-
mine. In an emergency setting, an empirical method utilizing toxidromes will aid in arriving at
the class of drug(s) in the presenting patient. For example, a sympathomimetic would be indi-
cated by hyperpyrexia (elevated temperature and sweating); mydriasis (dilated pupils); elevated
systolic blood pressure and tachycardia (accelerated heart rate); tachypnea (abnormal and rap-
id breathing); and seizures if present. Often the patient will be jittery, twitching, and talking rap-
idly and incoherently. Seizures, if present, are treated with diazepam, lorazepam, or another
appropriate anticonvulsant. Hyperthermia is controlled with a cooling blanket or antipyretics.
Elevated blood pressure and tachycardia can be controlled by nitroprusside or labetalol (or an-
other β-blocker). Respiratory symptoms usually resolve when hypertension and tachycardia are
controlled but supplementary oxygen is often used. If cardiac arrythmias occur phenytoin or
cardioversion is indicated (lidocaine cannot be used since it has an electrical effect on cardiac
tissue like cocaine). Tachypnea may result in metabolic acidosis which may require aggressive
management with bicarbonate which can also be useful in helping with urinary excretion of
methamphetamine and amphetamine. All these measures would be available in a hospital
emergency room and have the potential to reverse the toxic effects from sympathomimetics like
cocaine and methamphetamine.

          All the opinions expressed in this report are based upon a reasonable degree of forensic
and scientific certainty, except for those matters where it is explicitly noted otherwise. Addition-
ally, all my opinions are based upon the totality of my knowledge, training, and experience in the
areas noted in my curriculum vitae, which I incorporate by reference in its entirety. The author
reserves the right to revisit any opinion contained herein should any additional information be
provided or made known to the author that is deemed material. These opinions are specific to
the facts contained in this matter only, and no attempt should be made to apply these state-
ments to any other matter without the knowledge of the author.

Please feel free to contact me if you require any additional information.

Sincerely,




Jimmie L. Valentine, Ph.D.
University of Arkansas for Medical Sciences (UAMS)
 Professor of Pediatrics, Pharmacology, and Myeloma Research (Retired)

Attachments: Curriculum vitae; list of court and deposition testimony (2015 to present); profes-
sional fee schedule
 Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20          Page 9 of 63 PageID 668
S. Rafe Foreman, Esq. and Susan Hutchinson, Esq.
Page 9 of 14


                                      APPENDIX A




Taken from Chow MJ, Ambre JJ, Ruo TI, Atkinson AJ Jr., Bowsher DJ, Fischman MW.
Clin Pharmacol Ther 38:318-24, 1985; Kinetics of cocaine distribution, elimination, and
chronotropic effects.
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20          Page 10 of 63 PageID 669
S. Rafe Foreman, Esq. and Susan Hutchinson, Esq.
Page 10 of 14


                                      APPENDIX B




Taken from Chow MJ, Ambre JJ, Ruo TI, Atkinson AJ Jr., Bowsher DJ, Fischman MW.
Clin Pharmacol Ther 38:318-24, 1985; Kinetics of cocaine distribution, elimination, and
chronotropic effects.
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20          Page 11 of 63 PageID 670
S. Rafe Foreman, Esq. and Susan Hutchinson, Esq.
Page 11 of 14


                                      APPENDIX C




Taken from Jeffcoat AR, Perez-Reyes M, Hill JM, Sadler BM, Cook CE. Drug Metab
Disp 17:153-9, 1989; Cocaine disposition in humans after intravenous injection, nasal
insufflation (snorting), or smoking.
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20       Page 12 of 63 PageID 671
S. Rafe Foreman, Esq. and Susan Hutchinson, Esq.
Page 12 of 14


                                      APPENDIX D




Taken from Shappell SA, Kearns GL, Valentine JL, Neri DF, DeJohn CA. J Clin Phar-
macol 36:1051-63, 1996; Chronopharmacokinetics and chronopharmacodynamics of
dextroamphetamine in man.
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20       Page 13 of 63 PageID 672
S. Rafe Foreman, Esq. and Susan Hutchinson, Esq.
Page 13 of 14




                                      APPENDIX E




Taken from Shappell SA, Kearns GL, Valentine JL, Neri DF, DeJohn CA. J Clin Phar-
macol 36:1051-63, 1996; Chronopharmacokinetics and chronopharmacodynamics of
dextroamphetamine in man.
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20       Page 14 of 63 PageID 673
S. Rafe Foreman, Esq. and Susan Hutchinson, Esq.
Page 14 of 14


                                       APPENDIX F




Taken from Cook CE, Jeffcoat AR, Hill JM, Pugh DE, Patetta PK, Sadler BM, White
WR, Perez-Reyes M. Drug Metab Disp 21:717-23, 1993; Pharmacokinetics of
methamphetamine self-administration to human subjects by smoking S(+)-
methamphetamine hydrochloride.
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                Page 15 of 63 PageID 674
                          CURRICULUM VITAE
                                                                                   December 2020


NAME:                                Jimmie Lloyd Valentine

PLACE OF BIRTH:                      Shreveport, Louisiana
CITIZENSHIP:                         U.S.A.

BUSINESS ADDRESS:                    Dr. Jimmie L. Valentine
                                     Medical Pharmacology and Toxicology Consulting
                                     P.O. Box 6566
                                     Gulfport, MS 39506

PHONE:                               (501) 258-9242          FAX: (228) 731-3827

E-MAIL ADDRESS:                      jimmielvalentine@sbcglobal.net

EDUCATION
Year                  School                       Degree                Discipline (Minor)

1962          Centenary College of                 B.S.                  Biology (Chemistry)
              Louisiana

1964          Centenary College of                 B.S.                  Chemistry
              Louisiana                                                  (Mathematics)

1966          The University of                    M.S.                  Medicinal Chemistry
              Mississippi                                                (Pharmacology)

1968          The University of                    Ph.D.                 Medicinal Chemistry
              Mississippi                                                (Biochemistry)

CERTIFICATIONS
Fellow - American Institute of Chemists, March 19, 1987
Diplomate - Credentialed in Applied Pharmacology by the American Board of Clinical
Pharmacology, Inc.; December 2, 1991.
Certified Pilot - Airplane single engine land Private, Instrument, and Commercial Airplane -
Federal Aviation Administration.
Certified Flight Instructor - Airplane single engine – Federal Aviation Administration.
DUI Detection and Standardized Field Sobriety Testing (using NHTSA Curriculum) –
October 1-2, 2010
Overview of the NHTSA/IACP Drug Recognition Expert Program (using NHTSA
Curriculum) – November 9-11, 2010
Intoxilyzer® 8000 Operator’s Certificate – May 10-12, 2012
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                 Page 16 of 63 PageID 675
                                                                Jimmie L. Valentine, B.S., B.S., M.S., Ph.D.
PROFESSIONAL POSITIONS HELD

LITTLE ROCK, ARKANSAS (1990 – July 15, 2008)
Dr. Valentine retired from the University of Arkansas for Medical Sciences, July 15, 2008 as
Professor of Pediatrics and Pharmacology.
Chairman, Institutional Review Board, University of Arkansas for Medical Sciences, November
1, 2003 – June 30, 2008.
Professor, Department of Myeloma Research Center at the University of Arkansas for Medical
Sciences, College of Medicine; this was a part-time appointment to serve as a consultant to the
Myeloma Institute for Research and Therapy, September 1, 2008 – July 13, 2009.
Director of Arkansas Children's Hospital Toxicology and Therapeutics Laboratory, 1991-
1996.
Director of UAMS Department of Pediatrics Clinical Pharmacology and Toxicology
Laboratory, 1996-February 1, 1999.
Tenured by the University of Arkansas, July 1, 1997.
Member of the Scientific Advisory Board, Arkansas Reproductive Health Monitoring System,
1997-2002.
Consultant - Arkansas Department of Health and United States Army in the following areas:
laboratory development, weapons of mass destruction, and health effects of toxic chemicals and
nerve gases, May 15, 1999 – June 30, 2004. Since retirement, Dr. Valentine continues to serve as a
part-time consultant to the Pharmacy Services and Drug Control Division of the Arkansas
Department of Health.
Consultant - Professional Health Boards in Arkansas (Dental, Medical, Nursing, and
Pharmacy) - Advise and provide expert testimony on cases involving any type of drug diversion for
personal use and abuse of drugs by health care providers, September 1990 – present for Nursing.
Consultant – Arkansas Department of Corrections in all matters related to drug testing and use of
drugs by employees and inmates, September 1990 - present.

TULSA, OKLAHOMA (1978 - 1990)
Associate Professor of Pharmacology, School of Medicine, Oral Roberts University, 1978-1983
Deputy Chairman, Department of Pharmacology, School of Medicine, Oral Roberts University,
1978-1979
Acting Chairman, Department of Pharmacology, School of Medicine, Oral Roberts University,
1979
Course Director, Medical Pharmacology, Department of Pharmacology, School of Medicine, Oral
Roberts University, 1979-1981, 1984-1986
Course Director, Clinical Pharmacology, Department of Pharmacology, School of Medicine, Oral
Roberts University, 1981-1985
Visiting Lecturer, Oklahoma State University, College of Osteopathic Medicine, 1979
Tenured, Oral Roberts University, 1983.
Professor of Pharmacology, School of Medicine, Oral Roberts University, 1983-1990
Chairman of Pharmacology, School of Medicine, Oral Roberts University, 1984-1990
Director of Endocrine-Therapeutics Laboratory, City of Faith Medical and Research Center,
1985-1989
Member of the Scientific Advisory Board, Familial Alzheimer's Research Foundation, 1987-1990

KANSAS CITY, MISSOURI (1973 – 1978)
Assistant Professor of Pharmaceutical Chemistry and Lecturer in Medicine, Schools of
Pharmacy and Medicine, University of Missouri-Kansas City, 1973-1978
Graduate and Doctoral Faculty, University of Missouri, 1974-1981
                                          Page 2 of 18
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20              Page 17 of 63 PageID 676
                                                             Jimmie L. Valentine, B.S., B.S., M.S., Ph.D.
Director of the Bioanalytics Laboratory, Truman Medical Center, 1973-1978
Forensic Toxicologist, Jackson County (Kansas City) Medical Examiner's Office, Jackson County
Missouri, 1973-1978
Consulting Toxicologist, Western Missouri Crime Laboratories, 1975-1980

ST. LOUIS, MISSOURI (1968 – 1973)
Research Scientist, Pharmaceutical Division, Mallinckrodt, Inc., 1968-1970
Senior Research Scientist, Pharmaceutical Division, Mallinckrodt, Inc., 1970-1973

MEMBERSHIPS IN PROFESSIONAL AND SCIENTIFIC SOCIETIES (Active)

1. American Chemical Society (Emeritus Member)
2. American Association for Advancement of Science
3. American Academy of Forensic Sciences

MEMBERSHIPS IN PROFESSIONAL AND SCIENTIFIC SOCIETIES (Inactive)

1. American Society for Pharmacology and Experimental Therapeutics
2. Association for Medical School Pharmacology (Emeritus Member)
3. American College of Clinical Pharmacology
4. American Pharmaceutical Association
5. American Association of Pharmaceutical Scientists (Charter Member)
6. American Institute of Chemists (Fellow)
7. Society of Toxicology
8. American Association for Clinical Chemistry (AACC)
9. International Union of Pure and Applied Chemistry
10. International Society of Exposure Assessment
11. Environmental Mutagen Society

HONORS

Date                               Name
1963         Alpha Sigma Chi (Honorary Chemistry Fraternity)
1963-64             Universal Oil Products Scholarship
1964-68             A.H. Robins Graduate Fellowship
             St. Louis Section American Chemical Society (represented 1,800 chemists)
1969-73                     Board of Directors
1969                Midwest Award Chairman
1970                St. Louis Award Chairman
1971                Editor of the Chemical Bond
1972                Treasurer
1973                Nominated for Chairman-elect
1981         Outstanding Faculty Member Award, Oral Roberts University, School of
                    Medicine
1983         Tenured, Oral Roberts University
1995         Tenured, University of Arkansas for Medical Sciences
1997         Chairman, Texas Section AACC (represented 440 clinical chemists)
1997-1999    Webmaster for Toxicology Discussion Group – AACC
1998-present Reviewer for ACCENT Continuing Education Programs - AACC
1999-2003    Editorial Advisory Board - Clinical and Forensic Toxicology News – AACC
                                        Page 3 of 18
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20            Page 18 of 63 PageID 677
                                                           Jimmie L. Valentine, B.S., B.S., M.S., Ph.D.
2001          Outstanding Clinical Chemist Award – Texas Section AACC
2004-2008     AACC Press Board of Editors; Chairman 2007-2008
2017          Recipient of the Joseph Sam Distinguished Alumnus Award from the University
              of Mississippi School of Pharmacy, Department of BioMolecular Sciences;
              September 21, 2017

GRADUATE STUDENTS TRAINED

A. University of Missouri
   1. Everett Dean Thompson, M.S. (1980)
   2. Owen H.M. Gan, M.S. (1980)
   3. William H.C. Niu (Post-doctoral fellow)
   4. Orville H. Weddle (Post-doctoral fellow)

B. Oral Roberts University
   1. Stephen Paul Murray, M.S. (1981), M.D. (1985)
   2. James Michael Elsbree, M.S. (1981), M.D. (1985)
   3. Robert Paulsen, M.S. (1984), M.D. (1988)
   4. Maritza Torres, M.S. (1987)
   5. Renae Mayer, Ph.D. (1989)

C. University of Arkansas
   1. Laura Phillips James, M.D. (Post-doctoral fellow)

SERVICE AT THE UNIVERSITY OF ARKANSAS FOR MEDICAL SCIENCES

A. Department of Pediatrics
   1. Chairman, Sturgis Research Committee (1990-1992)
   2. Tenure and Promotion Committee (1990-1992)
   3. Education Committee (1996-present)
   4. Speaker’s Bureau at Arkansas Children’s Hospital
B. College of Medicine
   1. Admissions Committee – interviewer (1995 – 2000)
   2. Student Promotion Committee, Class of 2000
C. University of Arkansas for Medical Sciences
   1. Human Research Advisory Committee (Institutional Review Board), July, 2000 –
       October, 2003.
   2. Chairman, Institutional Review Board (formally Human Research Advisory Committee),
       November 1, 2003 – June 30, 2008.
D. State of Arkansas (under contract with UAMS Department of Pediatrics) – provided expert
   consultations and witnessing for laboratory results (interpretations), statements of
   individuals under investigation for employee or professional misconduct, and work by
   designated investigators for the following:
   1. Arkansas Department of Correction
   2. Arkansas Department of Health
   3. Arkansas State Board of Nursing
   4. Arkansas State Board of Dental Examiners
   5. Arkansas State Board of Medical Examiners
   6. Arkansas Attorney General’s Office

                                       Page 4 of 18
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                Page 19 of 63 PageID 678
                                                               Jimmie L. Valentine, B.S., B.S., M.S., Ph.D.
PEER REVIEWING FOR SCIENTIFIC JOURNALS (last five years prior to retiring)

Pediatrics
Journal of Pediatrics
Archives of Pediatrics and Adolescent Medicine
Clinical Chemistry
Journal of Analytical Toxicology
Journal of Exposure Analysis and Environmental Epidemiology

SERVICE ACTIVITIES AT ORAL ROBERTS UNIVERSITY

A. University
   1. Chairman, Faculty Handbook Committee (1979-1980)
   2. Cross-pollination Committee (1978-1979)
   3. Chairman, Institutional Review Board (1988-1990)
   4. Chairman, Patent and Copyright Committee (1988-1990)

B. Medical School
   1. Admissions Committee (1979-1980)
   2. Graduate Program Committee (1978-1981)
   3. Research Committee, Chairman (1980-1981)
   4. Clinical Laboratory Committee (1979-1982)
   5. Curriculum Committee (1982-1983)
   6. Student Grading and Promotion Committee (1978-1987)
   7. Tenure and Promotion Committee (1983-1988), Secretary (1983-1985), Vice-chairman,
       (1986), Chairman (1987-1990)
   8. Executive Committee (1979, 1984-1990)
   9. Task Force for Research and Endowment Development (1986-1987)
   10. Coordinator for AIDS Research Center (1987-88)
   11. Representative to the United States Pharmacopeial Convention (1985)

C. Dental School
   1. Research Committee (1979-1981)

D. City of Faith Medical and Research Center
   1. Pharmacy and Therapeutics Committee (1985-1989)

GRANT AND CONTRACT SUPPORT AS PRINCIPAL INVESTIGATOR

A. Extramural
   1. Study of the detectability of controlled substances in breath: United States Department of
      Transportation, 1974-1975, $50,488.
   2. Development of technology for detection of marijuana in human body fluids: United
      States Department of Transportation, 1974-1975, $49,656.
   3. Fluorescence technology for detection of delta-9-tetrahydrocannabinol in human body
      fluids: United States Department of Transportation, 1975-1976, $156,277.
   4. Development and validation of new marijuana technology and data: United States
      Department of Transportation, 1976-1977, $83,985.
   5. Pharmacokinetics of drug effects on driving performance: National Institute on Drug
      Abuse, 1976-1979, $169,262.
                                         Page 5 of 18
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                Page 20 of 63 PageID 679
                                                               Jimmie L. Valentine, B.S., B.S., M.S., Ph.D.
     6. Analytical methodology for determining phenols and carbohydrates in Masonex:
         Masonite Corporation, 1976-1977, $18,000.
     7. Detection of early disease states in man: National Aeronautics and Space
         Administration, 1974-1975, $36,983.
     8. Epidemiology of marijuana use: subcontract to Donald Taskin, M.D., U.C.L.A. School
         of Medicine, 1983-1985, $3,000.
     9. Comparison of cyclobenzaprine and placebo in fibrositis patients: Merck-Sharpe-Dohme
         Laboratories, 1986, $18,000.
     10. Chronopharmacokinetic sample analysis: Navy Aerospace Medical Research
         Laboratories, August 1, 1992-June 30, 1993, $25,112.50.
     11. Network of pediatric pharmacology research units: NIH, Thomas Wells, M.D. and Greg
         Kearns, Pharm. D. (co-PI's) with Dr. Valentine as a co-investigator. April 1, 1994-
         March 31, 1999, $1,205,467; renewed for 5 years (April 1, 1999 - 2004).
     12. Determination of benzodiazepines in human urine using REMEDi HS on specimens
         previously screened with immunoassay: GC-MS confirmation of the discordant results.
         August 1, 1995-July 31, 1996. $10,500.

B. Intramural
   1. Pharmacokinetics of ethanol and its effects on insulin in rabbits: 1982-1983, $11,200.
   2. Partial hepatectomies in rabbits: 1983-1984, $14,100.
   3. Open side-saddle coil hyperthermia of tumors: 1985-1986, $31,300.
   1. Development of a point of care test for detection of active or passive exposure to tobacco
       smoke: 2000-2001, $20,600.

PUBLICATIONS (No Abstracts Included, All in Refereed Journals)

1.     J.L. Valentine, J.B. Entrikin, and M.W. Hanson: A test for the subclasses of aliphatic
       amines. J Chem Ed 41, 569-570 (1964).

2.     J. Sam, C.W. Richmond, and J.L. Valentine: 3-Aminoalkyl-2-benzoxazolinones. J Med
       Chem 10, 408-410 (1967).

3.     J. Sam, J.L. Valentine, and C.W. Richmond: Reaction of 2-chlorobenzoxazole with
       anthranilic acids and 2-amino-1-naphthalenesulfonic acid. J Pharm Sci 57, 1445-1446
       (1968).

4.     J. Sam, J.L. Valentine, and C.W. Richmond: 3-Substituted-2-benzoxazolinones. J
       Pharm Sci 57, 1763-1768 (1968).

5.     J. Sam and J.L. Valentine: Preparation and properties of 2-benzoxazolinones. J Pharm
       Sci 58, 1043-1054 (1969).

6.     J. Sam, J.L. Valentine, and M.N. Aboul-Enein: Reaction of 3-(chloroalkyl)-
       2-benzoxazolinones with amines: Formation of 3-(aminoalkyl)-2-benzoxazolinones and
       5-substituted-2,3,4,5-tetrahydro-1,5-benzoxazepines. J Pharm Sci 60, 1370-1375 (1971).

7.     J.L. Valentine, P.E. Wiegert, and R.L. Charles: GLC determination of methadone in human
       urine. J Pharm Sci 61, 796-797 (1972).



                                         Page 6 of 18
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20               Page 21 of 63 PageID 680
                                                              Jimmie L. Valentine, B.S., B.S., M.S., Ph.D.
8.    J.L. Valentine, P.J. Bryant, P.L. Gutshall, O.H.M. Gan, and P. Driscoll: Quantification of
      trace substances in biological samples using HPLC-MS techniques. Trace Substances in
      Environmental Health 10, 291-296 (1975).

9.    J.L. Valentine, P. Driscoll, E.L. Hamburg, and E.D. Thompson: GLC determination of
      quinidines in human plasma. J Pharm Sci 65, 96-98 (1976).

10.   W.D. Mason, J.O. Covinsky, J.L. Valentine, K.L. Kelly, O.H. Weddle, and B.L. Martz:
      Comparative plasma concentrations of quinidine following administration of one
      intramuscular and three oral formulations to thirteen human subjects. J Pharm Sci 65,
      1325-1329 (1976).

11.   J.L. Valentine, P.J. Bryant, P.L. Gutshall, O.H.M. Gan, E.D. Thompson, and H.C. Niu:
      HPLC-MS determination of delta-9-tetrahydrocannabinol in human body samples. Natl Inst
      Drug Abuse Res Monogr Ser 7, 96-106 (1976).

12.   J.L. Valentine, P.J. Bryant, P.L. Gutshall, O.H.M. Gan, P.D. Lovegreen, E.D. Thompson,
      and H.C. Niu: HPLC-MS determination of delta-9-tetrahydrocannabinol in human blood
      plasma following marijuana smoking. J Pharm Sci 66, 1263-1266 (1977).

13.   J.L. Valentine, P.J. Bryant, P.L. Gutshall, O.H.M. Gan, E.D. Thompson, P.D. Lovegreen,
      and H.C. Niu: Detection of delta-9-tetrahydrocannabinol in human breath following
      marijuana smoking. Anal Lett 12, 867-880 (1979).

14.   J.L. Valentine and P. Psaltis: Detection of marijuana use in human saliva using a
      fluorometric assay based on cannabinol decomposition. Anal Lett 12, 855-866 (1979).

15.   J.L. Valentine, E.D. Thompson, S. Sharma, and H. Moskowitz: Gas chromatographic
      determination of secobarbital in human plasma and urine. Anal Lett 15, 343-361 (1982).

16.   J.L. Valentine, D. Crosby, J.J. McKay, and R. Paulsen: Gas chromatographic determination
      of ethanol in rabbit arterial serum. Anal Lett 15, 1704-1727 (1982).

17.   J.L. Valentine, P. Psaltis, S. Sharma, and H. Moskowitz: Simultaneous gas chromatographic
      determination of diazepam and its major metabolites in human plasma, urine and saliva.
      Anal Lett 15, 1665-1683 (1982).

18.   J.L. Valentine, L. McKenzie, and F. Kovarik: Gas chromatographic determination of
      nordihydroguaiaretic acid in Larrea divaricata. Anal Lett 17, 1617-1626 (1984).

19.   R. Paulsen and J.L. Valentine: A procedure for intravenous administration of drugs and
      repeated arterial blood sampling in the rabbit. Lab Animal 13, 34-36 (1984).

20.   W.S. Yamanashi, M.R. Fesen, D.W. Anderson, J.L. Valentine, A.M. Sy, C. Crandall, and
      P.D. Lester: Focused hyperthermia with a magnetic resonance imaging (MRI) unit and an
      interstitial grounded probe. Physicol Chem Phys Med NMR 16, 491-498 (1984).

21.   J.L. Valentine and S. Hunter: INTRAV and ORAL: BASIC interactive computer programs
      for estimating pharmacokinetic parameters. J Pharm Sci 74, 113-119 (1985).

                                        Page 7 of 18
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                Page 22 of 63 PageID 681
                                                               Jimmie L. Valentine, B.S., B.S., M.S., Ph.D.
22.   J.L. Valentine, P.M. Stephen, M. Rendell, R. Paulsen, D. Shin, S. Eastberg, and C. Smith:
      Non-insulin-dependent alloxan-induced diabetes mellitus in the rabbit. Lab Animal 14,
      39-41 (1985).

23.   M. Rendell, P.M. Stephen, R. Paulsen, J.L. Valentine, C. Rasbold, T. Hestorff, and S.
      Eastberg: An interspecies comparison of normal levels of glycosylated hemoglobin and
      glycosylated albumin. Comp Biochem Physiol 81B, 819-822 (1985).

24.   M. Rendell, R. Paulsen, S. Eastberg, P.M. Stephen, J.L. Valentine, C. Smith, J. Nierberg, C.
      Rasbold, D. Klenk, and P.K. Smith: Clinical use and time relationship of changes in affinity
      measurement of glycosylated albumin and hemoglobin. Am J Med Sci 29, 11-14 (1986).

25.   A.A. Patil, W.S. Yamanashi, J.L. Valentine, D. Hill, R.E. Woosley, and O.F. Filip:
      Electromagnetic field focusing (EFF) probe in aneurysm thrombosis - preliminary report.
      Acta Neurochirg 81, 68-71 (1986).

26.   J.L. Valentine, W.S. Yamanashi, A.A. Patil, R. Paulsen, D.L. Hill, P.D. Lester, and O.F.
      Filip: Noninvasive tumor volume measurement using magnetic resonance (MR) imaging and
      an open sided saddle coil. Physiol Chem Phys Med NMR 18, 103-108 (1986).

27.   M. Rendell, J. Nierenberg, C. Brannan, J.L. Valentine, P.M. Stephen, S. Dodds, P. Mercer,
      P.K. Smith, and J. Walder: Inhibition of glycation of albumin and hemoglobin by acetylation
      in vitro and in vivo. J Lab Clin Med 108, 286-293 (1986).

28.   W.S. Yamanashi, A.A. Patil, J.L. Valentine, D.L. Hill, J.R. LePage, O.F. Filip, and P.D.
      Lester: Electromagnetically induced focused heat in the treatment of surgically created
      aneurysm models. Invest Radiology 22, 574-580 (1987).

29.   A.A. Patil, W.S. Yamanashi, J.L. Valentine, D. Hill, and O.F. Filip: Electromagnetic field
      focusing (EFF) probe - A new neurosurgical tool. Acta Neurochirg 86, 106-110 (1987).

30.   J.L. Valentine, B.D. Fremming, R.H. Chappell, and P.M. Stephen: Effects of extended
      feeding of decocainized Erythroxylon Coca leaves on growth and select organs in rats and
      rabbits. Human Toxicol 7, 21-26 (1988).

31.   A.A. Patil, W.S. Yamanashi, J.L. Valentine, and D. Hill: Electromagnetic field focusing
      system in the treatment of brain tumors. Neurosurg 22, 18-22 (1988).

32.   A.A. Patil, W.S. Yamanashi, D. Hill, and J.L. Valentine: Electromagnetic field focusing
      (EFF) Probe for Intravascular endarterectomy. Preliminary feasibility study. Acta
      Neurochir 91, 130-133 (1988).

33.   J.L. Valentine, A.A. Patil, W.S. Yamanashi, D.L. Hill, and J.R. LePage: Experimental
      surgical aneurysms in the rat. Vasc Surg 22, 231-237 (1988).

34.   J.L. Valentine, R. Faith, D. Miller-Hardy, R. Paulsen, and P.M. Stephen: Effect of
      short-term administration of cocaine on select organs and the hemopoietic system of B6C3F1
      mice. Phytotherapy Research 2, 98-103 (1988).



                                         Page 8 of 18
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                  Page 23 of 63 PageID 682
                                                                 Jimmie L. Valentine, B.S., B.S., M.S., Ph.D.
35.   W.S. Yamanashi, A.A. Patil, D.L. Hill, J.R. LePage, N.A. Yassa, J.L. Valentine, and P.D.
      Lester: Precision surgery with an electromagnetically induced current convergence probe:
      Application in aneurysm treatment, angioplasty, and brain tumor resection in in vivo and in
      vitro models. Med Instrumentation 22, 205-216 (1988). This paper received an award as the
      outstanding article of the year in 1988. Award presented by the American Association of
      Medical Instrumentation.

36.   H. Gong, Jr., D.P. Tashkin, J.L. Valentine, M.S. Simmons, V.A. Clark, and A.H. Coulson:
      Sensitivity and specificity of serum delta-9-tetrahydrocannabinol and 11-nor-9-carboxy-
      delta-9-tetrahydrocannabinol by radioimmunoassay in identifying habitual daily smokers of
      marijuana. J Psychoactive Drugs 20, 103-106 (1988).

37.   H.M. Rhee, J.L. Valentine, D. Hendrix, M. Schweisthal, and M. Soria: Hemodynamic
      responses to vasoactive compounds in chronically alcohol treated rats. Adv Exp Med Biol
      248, 629-639 (1989).

38.   D. Hamaty, J.L. Valentine, R. Howard, C.W. Howard, V. Wakefield, and M.S. Patten: The
      plasma endorphin, prostaglandin and catecholamine profile of patients with fibrositis treated
      with cyclobenzaprine and placebo: A 5-month study. J Rheumatol (Suppl) 19, 164-168
      (1989).

39.   H.M. Rhee, J.L. Valentine, and S.Y. Lee: Toxic effects of cocaine to the cardiovascular
      system in conscious and anesthetized rats and rabbits: Evidence for a direct effect on the
      myocardium. Neurotoxicol 11, 361-366 (1990).

40.   J.L. Valentine, W.S. Yamanashi, D. Leak, S.J. Saksanen, B.D. Wagner, and S.W. Phillips:
      Effects of cocaine on canines' coronary arteries. Angiology 42, 568-575 (1991).

41.   W.S. Yamanashi, S.J. Saksanen, J.L. Valentine, M. Powers, S.W. Phillips, B.D. Wagner, D.
      Hill, and J.E. Lewis. Intervascular occlusion of canine renal, splenic, and vertebral arteries
      using electromagnetic field focusing (EFF) probe. Angiology 42, 195-201 (1991).

42.   J.L. Valentine and E.M. Komoroski: Use of a visual panel detection method for drugs of
      abuse: Clinical and laboratory experience with children and adolescents. J Pediatr 126, 135-
      140 (1995).

43.   H.M. Rhee, S.Y. Lee, S.M. Lee, and J.L. Valentine: Cardiovascular effects of tropacocaine
      in conscious and anesthetized rabbits: Lack of evidence for neuro-cardiac interactions and
      acute neurotoxicity. Neurotoxicol 16, 145-152 (1995).

44.   J.L. Valentine and W.Q. Sturner: Toxicological findings in two children, one with multiple
      hospital admissions: Münchhausen's syndrome by proxy? Proc 1994 Joint TIAFT/SOFT Intl
      Meeting, Oct 31 - Nov 4, 1994, V. Spiehler, ed., pp. 12-18.

45.   J.L. Valentine, G.L. Kearns, C. Sparks, L.G. Letzig, C.R. Valentine, S.A. Shappell, D.F.
      Neri, C.A. DeJohn: GC/MS determination of amphetamine and methamphetamine in human
      urine for twelve hours following oral administration of dextro-methamphetamine: Lack of
      evidence supporting the established forensic guidelines for methamphetamine confirmation.
      J Anal Toxicol 19, 581-590 (1995).

                                          Page 9 of 18
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                Page 24 of 63 PageID 683
                                                               Jimmie L. Valentine, B.S., B.S., M.S., Ph.D.
46.   J.L. Valentine. Benzathine as a cause for a false-positive test result for amphetamines. J
      Pediatr 127, 669-670 (1995).

47.   C.R. Valentine, J.L. Valentine, J. Seng, J. Leakey, D. Casciano: The use of transgenic cell
      lines for evaluating toxic metabolites of carbamazepine. Cell Biol Toxicol, 12, 155-165
      (1996).

48.   J.L. Valentine, R. Middleton, C. Sparks: Identification of urinary benzodiazepines and their
      metabolites: Comparison of automated HPLC and GC-MS following immunoassay
      screening of clinical specimens. J Anal Toxicol, 20, 416-424 (1996).

49.   S.A. Shappell, G.L. Kearns, J.L. Valentine, D.F. Neri, C.A. DeJohn:
      Chronopharmacokinetics and chronopharmacodynamics of dextro-methamphetamine in
      man. J Clin Pharmacol, 36, 1051-1063 (1996).

50.   G.L. Arnold, M.L. Griebel, J.L. Valentine, D.M. Koroma, and G.L. Kearns:
      Dextromethorphan in nonketotic hyperglycinemia: Metabolic variation confounds the dose-
      response relationship. J Inher Metab Dis, 20, 28-38 (1997).

51.   J.L. Valentine, S. Schexnayder, J.G. Jones, W.Q. Sturner: Clinical and toxicological
      findings in two young siblings, and autopsy findings in one sibling with multiple hospital
      admissions resulting in death: Evidence suggesting Müchhausen syndrome by proxy. Am J
      Forensic Med Pathol, 18, 276-281 (1997).

52.   R.T. Fiser, A. Torres, Jr., A.W. Butch, J.L. Valentine: Ionized magnesium concentrations in
      critically ill children. Crit Care Med 26, 2048-2052 (1998).

53.   L.P. James, H.C. Farrar, E.M. Komoroski, W.R. Wood, C.J. Graham, R.A. Bornemeier, J.L.
      Valentine: Sympathomimetic drug use in adolescents presenting to a pediatric emergency
      department with chest pain. Clin Toxicol 36, 321-328 (1998).

54.   J.L. Valentine, H. Farrar III, L. James, T. Wells, P. Simpson. Urine drug screening. J Clin
      Pharmacol 39:425-427 (1999).

55.   E.M. Komoroski, R.A. Komoroski, J.L. Valentine, J.M. Pearce, G.L. Kearns. The use of
      nuclear magnetic resonance spectroscopy in the detection of drug intoxication. J Anal
      Toxicol 24:180-187 (2000).

56.   J.L. Valentine, R. Middleton. GC-MS identification of sympathomimetic amine drugs in
      urine: Rapid methodology applicable for emergency clinical toxicology. J Anal Toxicol
      24:211-222 (2000).

57.   K.M. Gilbert, A. DeLoose, J.L. Valentine, E.K. Fifer. Structure-activity relationships
      between carboxylic acids and T-cells cycle blockade. Life Sci 78:2159-65 (2006).

58.   K.J. Farst, J.L. Valentine, R.W. Hall. Drug testing for newborn exposure to illicit
      substances in pregnancy: Pitfalls and pearls. Int J Pediatr 2011:#951616, 7 pages.




                                        Page 10 of 18
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20               Page 25 of 63 PageID 684
                                                              Jimmie L. Valentine, B.S., B.S., M.S., Ph.D.
59.   A. Wang-Gillam, J.L. Valentine, A.C. Sherman, P.Mehta. Experience of Institutional
      Review Board (IRB) and Protocol Review and Monitoring Committee (PRMC) rotations in
      hematology/oncology training. J Cancer Educ 23:71-3 (2008).

60.   D.R. Bergren, J.L. Valentine. Anti-anaphylactic action of nordihydroguaiaretic acid in
      antigen sensitized guinea pigs. Resp Physiol Neurobiol 234:26-31 (2016).

61.   R. Valentine, D. Valentine, J.L. Valentine. Relationship of George Floyd protests to
      increases in COVID-19 cases using event study methodology. J Public Health,
      https://doi.org/10.1093/pubmed/fdaa127

INVITED REVIEWS IN JOURNALS

1.    J.L. Valentine. "Poisoning and Toxicology Handbook, 2nd ed." reviewed in Clin Chem, 42,
      2054-2055 (1996).

ARTICLES IN PROFESSIONAL NEWSLETTERS (Peer and/or editorially reviewed)

1.    J.L. Valentine: Methamphetamine confirmation - guest expert's reply. MRO Update, June
      1996, pp. 4-5.

2.    J.L. Valentine. Newborn screening positives. Forensic Urine Drug Testing, September 5-
      6 (1998).

3.    J.L. Valentine. Can screening tests be more sensitive than confirmations? Forensic Urine
      Drug Testing, September 6-7 (1998).

4.    J.L. Valentine, L. Broussard, L. Kadehjian. Point of care testing for drugs of abuse. Ther
      Drug Monitor Clin Toxicol Division Newsletter, 13(4), 1-5 (1998).

5.    J.L. Valentine. Urine and saliva POCT for ethanol requires clear goals. Forensic Urine
      Drug Testing, March 4-5 (1999).

6.    J.L. Valentine. Interferences can cause spurious screening results. Clin Forensic Toxicol
      News March:1,5-7 (2000).

7.    J.L. Valentine. Ask the experts - answer by Jimmie L. Valentine. Clin Forensic Toxicol
      News March:8 (2000).

8.    J.L. Valentine. Ask the experts - answer by Jimmie L. Valentine - Marijuana levels. Clin
      Forensic Toxicol News June:2-3 (2000).

9.    J.L. Valentine and S. Kerigan. Rave drugs. Clin Forensic Toxicol News September:1-8
      (2001).

10.   J.L. Valentine. Labs should prepare now for chemical terrorism dangers. Clin Forensic
      Toxicol News March:6-10 (2002).

11.   J.L. Valentine and Amanda J. Jenkins. Pharmacogenetics helps in therapeutic drug
      monitoring. Clin Forensic Toxicol News December:1-3 (2002).
                                        Page 11 of 18
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                 Page 26 of 63 PageID 685
                                                                Jimmie L. Valentine, B.S., B.S., M.S., Ph.D.


12.   Mahaney P., J.L. Valentine, V.V. Acevedo. The fallacy of the police administered “Finger
      to Nose” test to determine alcoholic sobriety. The Guardian (The Newsletter of the Alabama
      Criminal Defense Lawyers Association) October/November/December:10-11 (2013).


CHAPTERS IN BOOKS

1.    J.L. Valentine, O.H.M. Gan, H.C. Niu, and E.D. Thompson: "HPLC analyses of delta
      9-tetrahydrocannabinol and 11-nor-delta-9-tetrahydrocannabinol-9-carboxylic acid in human
      plasma," in Cannabinoid Analysis in Physiological Fluids, edited by J. Vinson. ACS
      Symposium Series, American Chemical Society, Washington, D.C., 1979, pp. 175-206.

2.    J.L. Valentine: "Pancreas," in Handbook of Endocrinology, edited by G. Gass and H.
      Kaplan. CRC Publications, Inc., Baton Roca, 1982, pp. 215-236.

3.    J.L. Valentine: "Preanalytical methodology for drug analysis in biological fluids," in Drug
      Fate and Metabolism, vol. 4, edited by E.R. Garrett and J.L. Hirtz, Marcell Dekker, Inc.,
      New York, 1983, pp. 151-207.

4.    N.P. Plotnikoff, S. Solomon, J.L. Valentine, M. Fesen, R.E. Faith, L. Edwards, R. Richter,
      A.J. Murgo, and G.C. Miller: "Methionine-enkephalin: Clinical Pharmacology," in
      Enkephalins-Endorphins: Stress and the Immune System, edited by N.P. Plotnikoff, A.J.
      Murgo, R.E. Faith, and R. Good, Plenum Press, New York, 1986, pp. 407-424.

5.    J.L. Valentine, N.P. Plotnikoff, J. Bennett, M.S. Patten, C.S. Cromer, and R.W. Richter:
      "Plasma and cerebrospinal levels of methionine-enkephalin in senile dementia of the
      Alzheimer's type," in Familial Alzheimer's Disease: Molecular Genetics and Clinical
      Perspectives, edited by G. Miner, J. Blass, R. Richter, J.L. Valentine, and L.A.
      Winters-Miner, Marcel Dekker, Inc., New York, 1989, pp. 287-300.

6.    J.L. Valentine and C.R. Valentine: "Overview of Alzheimer's disease," in Caring for
      Alzheimer's Disease - A Guide for Family and Health Care Providers, edited by G.D. Miner,
      L.A. Winters-Miner, J.P. Blass, R.W. Richter, and J.L. Valentine, Plenum Press, New York,
      1989, pp. 9-21.

7.    R. Richter, J. Blass, and J.L. Valentine: "Principles in caring for Alzheimer patients," in
      Caring for Alzheimer's Disease - A Guide for Family and Health Care Providers, edited by
      G.D. Miner, L.A. Winters-Miner, J.P. Blass, R.W. Richter, and J.L. Valentine, Plenum
      Press, New York, 1989, pp. 79-102.

8.    W.S. Yamanashi, A.A. Patil, S.J. Saksanen, S.W. Phillips, J.L. Valentine, N.A. Yassa, B.D.
      Wagner, and D.L. Hill: "Electromagnetic field focusing (EFF) probe: Applications in
      aneurysm treatment, angioplasty, and brain tumor resection," in Emerging Electromagnetic
      Medicine, edited by M.E. O'Connor, R.H.C. Bentall, and J.C. Monahan, Springer-Verlag,
      New York, 1990, pp. 239-267.

9.    J.L. Valentine: “Clinical point of care testing for drugs of abuse,” in Forensic Science: On-
      Site Drug Testing, edited by B.A. Goldberger and A.J. Jenkins, Humana Press, Inc., Totowa,
      NJ, 2001, pp. 1-9.
                                         Page 12 of 18
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                Page 27 of 63 PageID 686
                                                               Jimmie L. Valentine, B.S., B.S., M.S., Ph.D.


10.   A.J. Jenkins and J.L. Valentine: “Antimicrobial drugs,” in Handbook of Clinical
      Interactions: A Clinical and Forensic Guide, edited by A. Mozayani and L.P. Raymon,
      Humana Press, Inc., Totowa NJ, 2004, pp. 295-318.

11.   J.L. Valentine and E.F. Fitzgerald: “Interpreting official reports from crime and toxicology
      laboratories,” in Intoxication Test Evidence, 2nd edition, E.F. Fitzgerald, ed., Thompson
      Reuters/West, Eagan, MN, 2011, chapter 65A, pp. 1-41.

12.   J.L. Valentine: “Basic principles of blood alcohol analysis using gas chromatography,” in
      Mississippi DUI Law and Practice, edited by V.W. Carmody, K.T. Stewart, and L.O. Mixon,
      Thompson Reuters/West, Egan, MN, 2012.

13.   C.R. Valentine and J.L. Valentine: “Collection and preservation of forensic blood
      specimens: The fermentation defense,” in Inside the Minds: Understanding DUI Scientific
      Evidence, 2013 ed, Aspatore Books, Eagan, MN, 2013, pp. 235-269.

14.   C.R. Valentine and J.L. Valentine: “Sources of falsely-elevated post-mortem ethanol
      concentration,” in Inside the Minds: Understanding DUI Scientific Evidence, 2014 ed,
      Aspatore Books, Eagan, MN, 2013, pp. 71-87.

15.   C.R. Valentine and J.L. Valentine: “Alcohol testing II. Scientific Status,” in Modern
      Scientific Evidence – The Law and Science of Expert Testimony, 2015-2016 ed, Vol 5,
      Thomson Reuters, Eagan, MN, 2015, pp. 524-600.

16.   C.R. Valentine and J.L. Valentine: “Defending Drugged Driving – Statistics Favoring the
      Defense,” in Drunk Driving Defense, Eighth Edition, Lawrence Taylor and Steven Oberman,
      Wolters Kluwer, Frederick, MD, 2016, pp. 65-72.

17.   P. Mahaney. J.L. Valentine, V.V. Acevedo: “The fallacy of the police administered ‘Finger
      to Nose’ test to determine alcoholic sobriety,” in Missouri DUI Defense: The Law and
      Practice, Robert Murray, Stephen P. Wilson, and James Nesci, Lawyers and Judges
      Publishing Company, Inc., Tucson, AZ, 2017, Appendix E.

18.   P. Mahaney. J.L. Valentine, V.V. Acevedo: “The fallacy of the police administered ‘Finger
      to Nose’ test to determine alcoholic sobriety,” in Texas DUI Defense: The Law and Practice,
      Mimi Coffey and James Nesci, Lawyers and Judges Publishing Company, Inc., Tucson, AZ,
      2018, Appendix D.

19.   P. Mahaney. J.L. Valentine, V.V. Acevedo: “The fallacy of the police administered ‘Finger
      to Nose’ test to determine alcoholic sobriety,” in South Carolina DUI Defense: The Law and
      Practice, James R. Snell, Jr., James Nesci, Lawyers and Judges Publishing Company, Inc.,
      Tucson, AZ, 2018, Appendix D

BOOKS

1.    Familial Alzheimer's Disease: Molecular Genetics and Clinical Perspectives, edited by G.
      Miner, J. Blass, R. Richter, J.L. Valentine, and L.A. Winters-Miner, Marcel Dekker, Inc.,
      New York, 1989.

                                        Page 13 of 18
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                  Page 28 of 63 PageID 687
                                                                 Jimmie L. Valentine, B.S., B.S., M.S., Ph.D.
2.    Caring for Alzheimer's Disease - A Guide for Family and Health Care Providers, edited by
      G.D. Miner, L.A. Winters-Miner, J.P. Blass, R.W. Richter, and J.L. Valentine, Plenum
      Press, New York, 1989.

SELECT ABSTRACTS AND PRESENTATIONS

1.    J.L. Valentine, W.Q. Sturner: Toxicological findings in two children, one with multiple
      hospital admissions: "Münchhausen's Syndrome by Proxy?" Society of Forensic
      Toxicology, Tampa, FL, November 1, 1994.

2.    J.L. Valentine: Doctor! What does this drug test mean? Interpretation of urine and blood
      drug-of-abuse testing results. Texas Section American Association for Clinical Chemistry,
      Little Rock, AR, April 1, 1995.

3.    J.L. Valentine, G.L. Kearns, and C.R. Valentine: GC/MS determination of amphetamine
      and methamphetamine in human urine for 12 hours following oral administration of d-
      methamphetamine: Lack of evidence supporting the established forensic guidelines for
      methamphetamine confirmation. Society of Forensic Toxicology, Baltimore, MD, October
      12, 1995.

4.    J.L. Valentine: Interpretation of marijuana metabolite urine levels - A review of the
      literature and some case studies suggesting a role for utilizing determined values in assessing
      periodicity of use and time period of use when coupled with physiological information.
      American Academy of Forensic Sciences, Nashville, TN, February 22, 1996.

5.    J.L. Valentine and C.R. Valentine: Urinary metabolites of resin acids in persons exposed to
      airborne fibers from a medium-density fiberboard factory. Society of Toxicology, Anaheim,
      CA, March 11, 1996. In Fund Appl Toxicol 30, 18S, 1996.

6.    J.L. Valentine: Cardiovascular effects of cocaine. Texas/Southeastern Sections American
      Association for Clinical Chemistry, Baton Rouge, LA, March 22, 1996.

7.    J.L. Valentine: The Clinical Toxicology Laboratory: Aid in Diagnosis Of Toxicological
      Mishaps? Texas Section and Therapeutic Drug Monitoring/Toxicology Division AACC
      combined meeting, Dallas, TX, October 3, 1997.

8.    J.L. Valentine: Point-of-Care Testing for Drugs of Abuse. Texas/Southeastern Sections
      and POCT Division of American Association for Clinical Chemistry, Shreveport, LA, May
      1, 1998.
9.    J.L. Valentine: The Clinical Toxicology Lab: Aid in Diagnosis of Toxicological Mishaps?
      Teleconference Network of Texas, San Antonio, TX, November 3, 1998.

10.   J.L. Valentine: Use of Toxidromes In Identifying the Poisoned Patient. Texas Section
      AACC meeting. Austin, TX, April 30, 1999.

11.   J.L. Valentine: Effects of Cocaine on Fetal-Neonatal Health and Development.
      Teleconference Network of Texas, San Antonio, TX, February 1, 2000. 12.

12.   J.L. Valentine: Urine Marijuana Metabolites. Texas Section AACC meeting. Houston, TX,
      April 23, 2000.
                                          Page 14 of 18
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                 Page 29 of 63 PageID 688
                                                                Jimmie L. Valentine, B.S., B.S., M.S., Ph.D.


13.    J.L. Valentine: Pharmacology and Toxicology of Drugs Used in The Treatment of
       Meningitis. Society of Forensic Toxicology, Milwaukee, WS, October 4, 2000.

14.    J.L. Valentine: Chemical Weapons: A Terrorist’s Dream. Texas Section AACC meeting,
       Nacogdoches, TX, November 11, 2000.

15.    J.L. Valentine: GC-MS Analysis of Sympathomimetic Amines. Texas Section AACC
       meeting, Norman, OK, April 19, 2001.

16.    J.L. Valentine: Interpretation of Urine Drug Concentrations – Correlation with Behavioral
       Effects, Teleconference Network of Texas, San Antonio, TX, June 5, 2001.

17.    J.L. Valentine: Adverse Effects of Maternal Ingestion of Drugs/Toxins, AACC National
       Meeting, Chicago, IL, August 3, 2001.

18.    J.L. Valentine: How should laboratories prepare for chemical terrorism? National
       teleconference sponsored by AACC and CDC. December 10, 2001.

19.    J.L. Valentine: Impact of terrorism preparedness on laboratory medicine. AACC’s Lab
       2005. New York City, March 22, 2002.

20.    J.L. Valentine: Clinical laboratory response to chemical terrorism. AACC National
       Meeting, Orlando, FL, August 1, 2002.

21.    J.L. Valentine: Potential agent exposure markers in urine.            Armed Forces Health
       Conference, Baltimore, MD, August 16, 2002.

22.    J.L. Valentine: Laboratory preparedness for chemical terrorism.               Neurotoxicology
       Conference, Little Rock, Arkansas, November 20, 2002.

23.    J.L. Valentine, T. Evans, C.F. Fowler: Simultaneous determination of the nerve gases GB
       (sarin) and VX and the vesicant HD (sulfur mustard) in urine. American Academy of
       Forensic Sciences National Meeting, Chicago, IL, February 21, 2003.

24.    J.L. Valentine: Interpretation of urine drug concentrations – correlation with behavioral
       effects. University of Texas Teleconference Series, June 5, 2007.

25.    J.L. Valentine: Interpretation of urine opiate findings. University of Texas Teleconference
       Series, May 6, 2008.

26.    J.L. Valentine: Interpretation of urine alcohol test results.           University of Texas
       Teleconference Series, May 5, 2009.

TEACHING ACTIVITIES – SINCE ACADEMIC RETIREMENT

1.    Driving Under the Influence of Drugs (DUID) – a 4-day intensive course sponsored by the
      American Chemical Society for Attorneys at the Axion Laboratory in Chicago, Illinois.
      This course is offered once a year. Topics presented: “Introduction and Overview of
      DUID Analysis Techniques,” “Pharmacokinetics, Pharmacodynamics, and Receptors,”
                                         Page 15 of 18
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                Page 30 of 63 PageID 689
                                                               Jimmie L. Valentine, B.S., B.S., M.S., Ph.D.
     “Benzodiazepines – Pharmacokinetics and Pharmacodynamics,” Opiates –
     Pharmacokinetics and Pharmacodynamics,” Cannabinoids – Pharmacokinetics and
     Pharmacodynamics,” and “Sympathomimetic Amines – Pharmacokinetics and
     Pharmacodynamics.”

2.   Advanced Course on Blood Alcohol Analysis and Trial Advocacy – a 4-day intensive
     course sponsored by the National College of DUI Defense (NCDD) at the Rocky
     Mountain Toxicology Laboratory, Fort Collins, Colorado. This course was offered twice.
      Topics presented: “Pharmacokinetics and Pharmacodynamics of Alcohol,” Understanding
     Gas Chromatography,” “Hospital Blood Testing,” and “Laboratory Practicum – Gas
     Chromatography.”

3.   Faculty member – Master’s program offered by Mississippi College of Law in Mastering
     DUI Trial Skills, Jackson, Mississippi, co-sponsored by the National College of DUI
     Defense (NCDD); “Pharmacokinetics of Ethanol; Breath Alcohol Testing; Using the
     Widmark Equation.”

4.   Invited lectures at national and state meetings for attorneys specializing in DUI defense
      and various professional organization and regulatory agencies (2015 – present).

     a.    May 5, 2015 – Arkansas Department of Correction Drug Coordinators, Pine Bluff,
           Arkansas
     b.    May 6, 2015 – Arkansas State Board of Nursing, retreat, Little Rock, Arkansas
     c.    September 17-18, 2015 – South and North Carolina Advocates for Justice meeting,
           Myrtle Beach, South Carolina; “Overview of Drug Effects on Driving Performance –
           Alprazolam to Zolpidem.” Co-presentation with Dr. Carrie R. Valentine.
     d.    September 24, 2015 – Texas DUI Lawyers meeting, Boerne, Texas;
           “Chromatography and Mass Spectroscopy for Drug Analysis.”
     e.    October 23-24, 2015 – Tennessee Association of Criminal Defense Lawyers, Tunica,
           Mississippi; “Drugged Driving.” Co-presentation with Dr. Carrie R. Valentine.
     f.    October 30, 2015 – University of Mississippi Law School-DUI Defenders’ Annual
           Conference, Gulfport, Mississippi; “Educating Lawyers on Science and Analytical
           Chemistry.”
     g.    November 6-7, 2015 – Metrology Seminar, Atlanta, Georgia, sponsored by the
           National College of DUI Defense (NCDD); “Instrument Calibration -Teaching A
           Dumb Machine.”
     h.    March 31-April 2, 2016 – Mastering Scientific Evidence, New Orleans, Louisiana,
           sponsored by the Texas Criminal Defense Lawyers Association (TCDLA) and
           National College of DUI Defense (NCDD); “Advanced Gas Chromatography.”
     i.    April 15, 2016 – Colorado Criminal Defense Bar-2016 DUI Conference;
           Breckenridge, Colorado; “Overview of Drug Effects on Driving Performance –
           Alprazolam to Zolpidem.” Co-presentation with Dr. Carrie R. Valentine.
     j.    Arizona Attorneys for Criminal Justice – May 7, 2016, Tucson, Arizona; “Overview
           of Drug Effects on Driving Performance.” Co-presentation with Dr. Carrie R.
           Valentine.
     k.    September 16, 2016 – Texas DUI Lawyers meeting, Boerne, Texas; “Gas
           Chromatography for Winners.”
     l.    December 16, 2016 – Jefferson County Texas Criminal Defense Lawyers Meeting;
           Beaumont, Texas; “Gas Chromatography for Winners;” Overview of Drug Effects
           on Driving Performance.”
                                         Page 16 of 18
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20            Page 31 of 63 PageID 690
                                                           Jimmie L. Valentine, B.S., B.S., M.S., Ph.D.
    m.    March 23-24, 2017 – Mastering Scientific Evidence, New Orleans, Louisiana,
          sponsored by the Texas Criminal Defense Lawyers Association (TCDLA) and
          National College of DUI Defense (NCDD); “Exposing False Positives in
          Alcohol/Drug Testing.”
    n.    October 28, 2017 – University of Mississippi, Division of Outreach and Continuing
          Education, DUI Defenders Annual Conference, Flowood, Mississippi; “Overview of
          Drug Effects on Driving Performance.” Co-presentation with Dr. Carrie R.
          Valentine.
    o.    November 2, 2017 – 13th Annual Stuart Kinard Memorial Advance DUI Seminar,
          San Antonio, Texas; “Pre-Analytical Considerations in Alcohol and Drug Analysis”
          and “Analytical Considerations in Alcohol and Drug Analysis.”
    p.    November 7, 2017 – Presentation to the Arkansas Department of Correction Drug
          Coordinators. Wrightsville, Arkansas.
    q.    November 8, 2017 – Presentation to the Arkansas State Board of Nursing. Little
          Rock, Arkansas.
    r.    November 10, 2017 - Reese I. Joye Memorial DUI Seminar, Columbia, South
          Carolina; “Overview of Drug Effects on Driving Performance – Alprazolam to
          Zolpidem.” Co-presentation with Dr. Carrie R. Valentine.
    s.    December 2, 2017 – Washington Foundation for Criminal Justice, Seattle,
          Washington; “Overview of Drug Effects on Driving Performance – Alprazolam to
          Zolpidem.” Co-presentation with Dr. Carrie R. Valentine.
    t.    March 22, 2018 – Mastering Scientific Evidence, New Orleans, Louisiana,
          sponsored by the Texas Criminal Defense Lawyers Association (TCDLA) and
          National College of DU Defense (NCDD); “Gas Chromatography – Gold or
          Tarnished Standard – How It Works And Doesn’t”
    u.    May 18, 2018 - Maryland Criminal Defense Attorneys’ Association, Baltimore,
          Maryland; “Gas Chromatography – Gold or Tarnished Standard for Alcohol
          Analysis.”
    v.    September 28, 2018 – Florida Association of Criminal Defense Lawyers, Tampa,
          Florida; “DUID.” Co-presentation with Dr. Carrie R. Valentine.
    w.    October 26, 2018 – Tennessee Association of Criminal Defense Lawyers,
          Chattanooga, Tennessee; “Alcohol vs. Drugs – Pharmacokinetics and
          Pharmacodynamics;” “Cannabis: Blood/Urine Concentrations Related to Driving
          Impairment;” and “Methamphetamine, Cocaine, and Alprazolam: Blood/Urine
          Concentrations Related to Driving Impairment.” Co-presentation with Dr. Carrie R.
          Valentine.
    x.    November 2, 2018 – Texas Criminal Defense Lawyers Association, San Antonio,
          Texas; “Knowing the Science of Gas Chromatography – Understanding Reasonable
          Doubt.”
    y.    March 15, 2019 – Pennsylvania Association for Drunk Driving Defense Attorneys
          (PADDA), Harrisburg, Pennsylvania; “Alcohol v. Drugs”; “Cannabis – Blood
          Concentrations Related to Driving;” “Methamphetamine, Cocaine, and Alprazolam
          Blood Concentrations Related to Driving.”
    z.    April 4, 2019 – Mastering Scientific Evidence, New Orleans, Louisiana, sponsored
          by the Texas Criminal Defense Lawyers Association (TCDLA) and National College
          of DU Defense (NCDD); “The Importance of Method Validation and Adherence to
          Standard Operating Procedures.”
    aa.   August 16, 2019 – Texas Criminal Defense Lawyers Association, Houston, Texas:
          “Correlating Driving Performance and Reported Alcohol/Drug Concentration – Can
          a Number be Trusted?”
                                      Page 17 of 18
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20               Page 32 of 63 PageID 691
                                                              Jimmie L. Valentine, B.S., B.S., M.S., Ph.D.
     bb. November 1, 2019 - University of Mississippi, Division of Outreach and Continuing
         Education, DUI Defenders Annual Conference, Flowood, Mississippi; “Nationwide
         Recall of Forensic Blood Tubes – What Does It Mean for Defense and Prosecution?”
     cc. February 28, 2020 – Southern District of Georgia Court Advisory Committee
         Meeting, Amelia Island, Florida: “State of Forensic Toxicology in the United
         States.” Co-presentation with Dr. Carrie R. Valentine.
     dd. June 19, 2020 – Tennessee Association of Criminal Defense Lawyers (TACDL),
         Knoxville, Tennessee: “Interpreting Forensic Toxicology Results” and “Search for
         THC Roadside Test.” Co-presentation with Dr. Carrie R. Valentine.
     ee. October 23, 2020 – Virtual presentation to Tennessee Association of Criminal
         Defense Lawyers (TACDL): “Effects of Drugs on Driving Performance:
         Interpretation of Laboratory Results.”
     ff. November 6, 2020 – Virtual presentation University of Mississippi, Division of
         Outreach and Continuing Education, DUI Defenders Annual Conference:
         “Marijuana and Driving.”
     gg. December 2, 2020 – Virtual presentation for the Bernard Edelman DWI Law &
         Science Seminar for the Missouri Bar Association: “Marijuana and Driving” and
         “Search for a Roadside THC Test.”

5.   Lecture acceptance presentation to receive the Joseph Sam, Distinguished Alumnus Award
     from the University of Mississippi School of Pharmacy, Department of BioMolecular
     Sciences, September 21, 2017, title of lecture “Bringing Science Into The Courtroom.”

6.   Lecture to Forensic Chemistry class at the University of Mississippi, September 22, 2017,
     lecture title “State of Forensic Sciences in the United States.”




                                        Page 18 of 18
                       Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                Page 33 of 63 PageID 692

Date        Case                                                           Type of Testimony

2020
1/2/2020    Williams vs Crete Corp.                                        deposition


1/6/2020    Cary Jefferson                                                 hearing




1/7/2020    Lacey Williams Administratrix of the Estate of                 deposition
            Alton Michael Williams v. Quest Liner, Inc. and
            Kenny Martin Thomnas IV

1/27/2020   State of West Virgina v. Corbin linthicum                      telephone hearing

1/28/2020   United States Marines v. Lance Corporal Hunter O'Neill Wells   telephone hearing


2/3/2020    State of Florida v. Michael Eric McCollum, Jr.                 telphone hearing
            Case Nos. 19-CT-10078 and 19-CT-100179 (Indigent)

2/7/2020    Awale Sahal v. Integrity Mutual Insurance Company,             deposition
            Andrew J . Cox, Dick'sPallet Works, Inc.,
            Nationwide Mutual Insurance Company, and
            Blue Cross Blue Shield of Minnesota

3/20/2020   Dena Fults v. Nissan North America, Inc.                       deposition


4/17/2020   Hunsinger v. Ferrall                                           telephone deposition
            Case No. 18-42342


5/5/2020    Koehler v. Koehler/Dissolution of Marriage                     telephone hearing
                        Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20        Page 34 of 63 PageID 693

            Jackson County, MO Cause No. 1916-FC05957

5/8/2020    State of Florida vs. William Glenn Matthesen            telephone deposition


5/14/2020   State of Mississippi v. Daryl Jones                     trial


6/3/2020    State of Mississippi v. Gerald Orey                     trial


6/11/2020   Windy Singleton vs. National                            deposition
            Specialty Insurance Company et atl.
            Docket NO. 2017-1979, 15th JDC
            Lafayette Parish, Louisiana

8/14/2020   Richard C. Gordon, III                                  hearing Lancaster
                                                                    Omnibus motion pre-trial hearing


8/14/2020   Donald E. Mazurek                                       hearing




8/17/2020   Justin Whaley                                           hearing


8/21/2020   State of Florida v. Robert C. Billings                  zoom deposition




9/12/2020   Thomas Cash V. Lifesouth Community Blood Centers, Inc   deposition
                        Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20               Page 35 of 63 PageID 694

10/6/2020   Janet Hobbs v. US Express, Inc. and Kurt Allen Updegraf        zoom deposition


12/3/2020   State of Florida v. Robert C. Billings                         zoom deposition




2019
1/11/2019   State of Colorado v Kenneth Hill                               hearing


1/14/2019   Ellen Louise Massey, Administrator of the                      deposition
            Estate of Amada Herring, deceased vs.
            Ricky Lynn Riggs, et al.
            Jackson County Circuit Court No. CV-2017-129

1/16/2019   State of Arkansas v. Joshua Parks                              trial

2/5/2019    State of Arkansas v. Chris McFArland                           trial


2/6/2019    Atreyu Muniz, Christina McGee, Jeffery Anderson,               deposition
            Trevor Moczygemba plaintiffs v.
            Stallion Oilfield Service, LTD, Stallion Production Services
            Satllioin Oilfield Holdings, Inc.; and Rodney Simmons
            Defendant

2/8/2019    Separation of Lt. Johnny W. Carter, Jr., from U.S. Army        hearing




2/22/2019   Teressa Blondell and Alvin Blondell, plaintiffs                deposition
            v. Courtney Station 300, LLC, Ram Partners, LLC,
            Contravest Management Company, Richey Industries, Inc.
                        Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                    Page 36 of 63 PageID 695

            and Center Contracting of Central Florida LLC, Defendents

2/27/2019   State of Florida vs. Pascal Howard Davis                           depostion


3/18/2019   State of Florida vs. Nancy Ruth Spurlock                           telephone deposition


6/12/2019   Mack Purifoy (deceased), Howard (deceased v.                        deposition
            Midland Davis Corp. Ruyle Mechanical Services, Inc. & Kevin Bankert

7/11/2019   Aaron Lamb                                                         telephone hearing
            Georgia Employee Commission

7/30/219    State of Colorado v. Kenneth Hill                                  trial


8/1/2019    State of Wyoming v. Shawn Rooney                                   trial


8/5/2019    State of Alabama v. James Broadman                                 hearing


8/6/2019    State of Mississippi v. Shawn Harkins                              trial

8/8/2019    State of Florida v. Pascal Davis                                   pre-trial hearing




8/19/2019   Justin Darron Levine (Petitioner) v. Adam Holley, Acting           telephone hearing
            Commissioner West Virginia Division of Motor Vehicles
            Case No. 364877C
                        Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20         Page 37 of 63 PageID 696

8/27/2019    State of Arkansas v. Carlos Quinonez                       trial




9/16/2019    Concerning BD Tube Recall, Helena MT                       telephone hearing




10/2/2019    State of Mississippi v. Eugene Butler                      trial




10/9/2019    State of Ohio v. Sue A. Degan                              trial




  10/11/19 State of Florida v Travis Lee Johnson                        hearing
           No. 2017-CF-003095


10/14/2019 State of Arizona v. Princess Margo Gilmore                   telephone deposition
           aka Princess Ridgnal; aka Tasha Smith; aka Tashah Smithe

11/14/2019 Stephen Hobbs, LPN                                           Licensure hearing


12/2/2019    State of Arizona v. Princess Margo Gilmore                 trial
             aka Princess Ridgnal; aka Tasha Smith; aka Tashah Smithe


12/4/21019 State of Texas v. Karen Lenise Moore                         trial


12/9/2019    State of New York v. Thomas Murphy                         trial
                        Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20      Page 38 of 63 PageID 697


12/13/2019 Sate of Georgia v. Mugaisi Andega                      Harper Hearing




2018


1/19/2018    State of Florida vs. Logan Clark                     deposition

1/23/2018    Velone vs. Christ Clinic, Danielle Rigs              trial


1/25/18      State of Georgia v. Michael Stapleton                trial


1/29/2018    State of Oklahoma v. Paige Powell                    hearing


2/13/18      State of Florida v. Robert Ward                      trial

3/9/2018     State of Florida v. Ahsley Konfort                   hearing
             Case No. 522017CF001571000APC

3/16/2018    Larry Guillory vs. Zurich American et al.            deposition


5/1/2018     State of Mississippi v. Howard Lee Tucker, III       hearing

5/17/2018    State of Alabama v. Jennifer Schrencongost           trial


5/23/2018    State of Texas vs. Michael John Burkland             trial
             Cause No. 2107369
                         Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20               Page 39 of 63 PageID 698

6/22/2018    Ptasnick and Caffarella vs. Blue Jordan Forest Owners          deposition
             D/A 7/23/2011

9/4/2018     State of Florida v. Bryan Patrice                              telephone deposition

9/13/2018    Estate of Vincent Jackson (deceased)                           deposition
             v. Justin Van Smith and Gran Garrett

9/17/2018    State of Mississippi v. Robert Marshall, III                   hearing


9/21/2018    State of Florida vs. Bryan Patrice                             trial

10/9/2018    State of Mississippi v. Eugene Butler                          hearing


11/5/2018    State of Oklahoma v. Kaitlyn Romo                              trial


12/11/2018 Estate of Vincent Jackson (deceased) v. Justin Smith and Grant   trial
           Garrett Excavating, Inc.
2017

1/5/2017     travel to Sarasota to testify for Anne Marie Rizzo             hearing
              and Robert Harrison
             hearing before 5 judges Sarasota County



1/10/2017    Commonwealth of Pennsylvania v. Jones-Williams                 trial
             Shaun Dorward, attorney

1/20/2017    Hearing on failure of TBI to provide needed discovery          hearing
             Marcos Garza and John Barnes attorneys

2/17,18/2017State of South Carolina vs. Adam R. Rowell                      hearing, trial
                        Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20      Page 40 of 63 PageID 699

            hearing 2/17/2017; trial 2/18/2017



4/28/2017   State of Texas v. Ronald Cooper                       trial
            Amber Spurlock and Tad Nelson attorneys

5/3/2017    State of California v. Virginia Anderson 5/3/2017     trial
            Bruce Kapsack attorney

5/15/2017   State of West Virginia V. Nathan Scott Poland         hearing


5/18/2017   State of Tennessee v. Deborah Morton                  hearing

5/24/2017   Jeffrey Keller                                        trial


5/13/2017   Virginia Anderson                                     trial

5/15/2017   State of West Virginia v. Nathan Scott Poland         deposition

6/27/2017   State of Texas v. Michael Martz                       trial

7/3/2017    Robert Steele                                         deposition
            Elizabeth Unger Carlyle, attorney


7/7/2017    Eilam Isaak attorney                                  hearing
            Tampa Motion hearing


8/4/2017    Jessica Scoville                                      trial
            Clark County, WI Case No. 13CF456
            Michael R. Cohen, attorney
                        Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20      Page 41 of 63 PageID 700

8/7/2017     Wells, Marble & Hurst                                deposition
             Amanda Webb, Jim Reeves attorney

8/15/2017    State (Florida) v. Christopher Andri,                trial
             Case Number: 2016 CT 010710NC

9/15/2017    State of Louisiana v. Coleen Carroll                 trial
             Docket No. 573058 Div. "I"


10/4/2017    State of Tennessee v. Deborah Morton                 trial
             Loudon County Criminal Court

10/26/2017 People of the State of Illinois v Adrian Kamide        trial
           No: 13 CF 990


11/14/2017 State (Nebraska) vs. Kalen Pfeiffer                    deposition
           Case No: CR 17-109

12/18/2017 State of Tennessee v. Marcus Strong                    hearing




2016

1/7/2016     DeSherri People Carlise, as Personal                 deposition
             Representative of the Estate of Debra H.
             Peoples, deceased v. Michael G. Gibson, et al.
             Nitin Chhabra insured Michael Gibson insured

1/8/2016     David Black v. Lance Garza                           deposition
                        Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20      Page 42 of 63 PageID 701


1/15/2016   State of Tennessee v. Warren Fields                   hearing
            Blount County


1/19/2016   State of Mississippi vs. Raymond Paul Vigil, II       motion in limine
            In the Circuit Court of DeSoto County                 hearing
            Mississippi; use of Controlled Substance;
            Cause No: CR2014-0879GCD

1/29/2016   State of Florida v. Rita Laurie Carter                deposition




3/1/2016    State of Florida v. Benjamin Walker                   deposition


3/10/2016   State of Kansas v. Jason Leroy Jeardoe                trial
            Ottawa County Case No. 2014 CR 86

3/25/2016   Mauldin v. Church                                     deposition


4/7/2016    State of Wisconsin v. David W. Pender                 trial
            Case Nos: 2013CT000778

4/22/2016   Stephen Kleiber                                       deposition


4/29/2016   Seckinger v Triemer                                   deposition




5/6/2016    State of Florida vs. Singh                            Daubert hearing
                                                                  telephone - direct
                        Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20      Page 43 of 63 PageID 702

5/12/2016   State of Florida vs. Singh                            cross examination
                                                                  by telephone

5/19/2016   City of Fond du Lac v. David J. Carew                 Daubert hearing
            Case Nos. 2013TR009955, 2013TR008195

6/1/2016    State of Wisconsin vs. Kevin S. Wolfe                 Daubert hearing
            Case No.: 15 CM 264

6/6/2016    State of Mississippi vs. James Burke                  trial

6/8/2016    Danyra Olvera                                         Jordan E. Lewis, P.C.
            183rd Court of Harris County TX Houston               Dan Lazarine
                                                                  Houston, TX

6/17/2016   State of Mississippi vs. Carissa Dawn McCary          hearing
            McCary


7/22/2016   Guerrero                                              deposition

8/2/2016    State of Florida vs. Singh                            telephone testimony at trial


8/9/2016    State of Wisconsin vs. Scott Ray Gehner               Skype appearance for
            Justin Singleton attorney                             trial

8/12/2016   James M. Simpson Jr. vs. The estate of Tim Edward     deposition
            Giddens, Jr.

9/14/2016   The State of Texas v. Connie Sue Cason,               hearing, trial
            Intoxication Manslaughter

10/14/2016 Velone v. Christ Clinic, et al                         deposition
           Spokane County Superior Court
                        Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20      Page 44 of 63 PageID 703




10/17,18/2016
            State of Tennessee v. Billy Wayne Bridwell            trial


11/25/2016 State of Texas vs. Jerry York                          Jerry York
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20   Page 45 of 63 PageID 704
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20   Page 46 of 63 PageID 705
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20   Page 47 of 63 PageID 706
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20   Page 48 of 63 PageID 707
Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20   Page 49 of 63 PageID 708
                         Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20             Page 50 of 63 PageID 709

Location                                Key Words                           Civil/Criminal            Attorney


Carr Allison Office                     alcohol, marijuana, methamphetaminecivil         Tom Oliver, Carr Allison
26th Ave., Gulfport MS

Madison County Courthouse               opiods, benzodiazepines             criminal           Ronald W. Smith
Huntsville, AL                          oxycodone, and diazepam                                Shay Golden
                                        vs. gunshot wound

Law Office of Prince, Glover, & Hayes   post-mortem alcohol                 civil              Matt Glover
701 Rice Mine Rd N
Tuscaloosa

---                                     marijuana                           DVM hearing        Harley O. Wagner

---                                     alcohol                             Separation         Major Melanie J. McClinnnis
                                                                            hearing

---                                     diabetes, alcohol                                      Robert P. Harris


Schroeder-Lanoux Court Reporting        fentanyl, morphine, TCH             civil              Matthew A Biegert
156 Porter Ave, Biloxi MS                                                                      Doar, Drill, & Skow




Schroeder-Lanoux Court Reporting        alcohol breath test                 civil              James M. Johnson
156 Porter Ave, Biloxi MS                                                                      Chattanooga, TN

---                                     nail analysis for methamphetamine   civil              Attorney – Jonathan B. Miley
                                                                                               Walker and Gardner Law Offices
                                                                                               Springfield, TN

---                                     testosterone, alcohol               civil              The Reynolds Law Firm
                                      Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20             Page 51 of 63 PageID 710

                                                                                                          Kansas City, MO

            ---                                         ??                               ??               Michael J. Snure
                                                                                                          Winter Park Florida

            Byram City Court                            breath alcohol                   criminal
            Byram, MS

            Byram City Court                            alcohol, GERD                    criminal
            Byram, MS

            Schroeder-Lanoux Court Reporting            TCH                              civil
            156 Porter Ave, Biloxi MS




              Court of Common Pleas Lancaster Cty, PA   Medical marijuana DUID                            Kaitlyn Clarkson
on pre-trial hearing


            Zoom hearing testimony;                     lab irregulaties- request        criminal         John Schiro
            Milwaukee Municipal Court, WI                for chromotogram
                                                        sequence run

            Criminal Court of Hamilton County, TN       hearing to suppress blood test   criminal         Lee Davis
            Chattanooga, Tennessee

            Bounty Court of Fifth Judicial Circuit      alcohol analysis                 criminal         Michael Snure
            of the State of Florida in and for
            Lake County, James Argento, Assitant
            State attorney

            Schroeder-Lanoux Court Reporting            urine marijuama                  civil            Henry A. Lawrence
            156 Porter Ave, Biloxi MS
                         Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20       Page 52 of 63 PageID 711

---                                     therapeutic drugs             civil            Brian D. Rogers


---                                     alcohol                       criminal         James Argento
                                                                                       Lillie Archer




Adams County Courthouse                                               criminal         Emilio De Simone
Brighton, CO

David Hodges office                     blood methamphetamine         civil            David A. Hodges
212 Center St. Little Rock, AR




Conway, AR                              alcohol                       criminal         Tabatha Branch

District Court of Chicot County AR      alcohol                       criminal         Victor Carmody
Lake Village, AR                        boating DUI

Gulfport International Airport          vehicular alcohol             civil            Paul Kidd
Administrative Offices                                                                 Perdue & Kidd, Houston
Gulfport MS




telephone                               false methamphetamine urine   military         Jonathan Crisp
                                                                                       Harrisburg, PA




Schroeder-Lanoux Court Reporting                                      civil            Eugene C. Brooks
156 Porter Ave. Biloxi                                                                 Savannah, GA
                        Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20        Page 53 of 63 PageID 712



Quality Inn Gulfport                   morphine/cocaine metabolite    criminal         Robert P. Harris
9445 Highway 49                                                                        Fort Myers, FL

---                                    cocaine                        criminal         Connie Medros-Jacobs
                                                                                       Bradenton, FL

Schroeder-Lanoux Court Reporting,      urine THC                      civil            Todd A. Bresney
156 Porter Ave, Biloxi MS                                                              Bloomington, IL

Commissioner Joe Howell                breath alcohol                 termination      Jordan Josey
Macon, GA                                                             hearing

Adams County Courthouse                alcohol, mariijuana, cocaine   criminal         Emilio DeSimone
Brighton, CO

Carbon County Courthouse               alcohol                        criminal         Michael Vang
Rawlins, WY

Baldwin Count Courthouse               alcohol, methamphetamine.      criminal         Mitzi Theodore Johnson
Bay Minette, AL                        dextromethorphan

Richland County Courthouse, MS         alcohol                        criminal         Victor Carmody

Lee County Courthouse                  benzoylecgognine morphine      criminal         Robert Harris
Fort Myers Fl                                                         vehincular
                                                                      homicide




---                                    marijuana                      civil            John D. Wooten
                           Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20          Page 54 of 63 PageID 713

Coconino District Court 5                 alcohol, marijuana, retrograde   criminal         Ryan J. Stevens
Flagstaff, AZ                             extrapolation


                                                                                            Martin W. Judnich
                                                                                            Missoula MT


Hancock County Court                      DUIBoating                       criminal         Michael C. Hester
Bay St. Louis, MS                                                                           Long Beach, MS


Ashtabul Court of Common Pleas            blood alcohol                    criminal
Jefferson, OH


Harrison County, MS District Attorney's   cocaine & metheamphetamine       criminal         Nicholas Salvatore Camuccio
Office, Gulfport MS                                                                         Ocala, FL
1801 23rd Ave. Gulfport, MS

---                                       marijuana                        criminal         Edward G. Paine


Nursing Board, Little Rock, AR            cannabadiol oil                  civil
1123 S. University

Maricopa County Circuit Court             marijuana                        crimimnal        Kenneth Countryman attorney
                                                                           manslaughter


Brozos Courthouse, Bryan TX               cocaine                          criminal         attorney John O'Neill
                                          venlafaxine

Suffolk County Court, NY                  alcohol                          criminal         litigating attorney Stephen Politi
                        Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20           Page 55 of 63 PageID 714


Fulton County Circuit Court, GA        alcohol hospital blood test       criminal         Mike Hawkins




telephone

State of Washington Superior Court     medical malpractice               civil
Spokane County                         overprescribing dioxipine

Coweta County Court                    alcohol                           criminal
Noonan, GA

Payne County Court                     vehicular homicide with alcohol   criminal
Stillwater, OK

Orange County Criminal Court           homicide                          criminal

Pinellas County Court                  marijuana                         criminal
Clearwater, FL

Schroeder-Lanoux Court Reporting       alcohol                           civil
156 Porter Ave. Biloxi

Perry County Circuit Court Cause       alcohol                           criminal
No. 16-6109H
Melbailey Justice Center               clonazepam, hydrocodone           criminal
Birmingham, AL                                                                            vehicular homicide

Family Court Houston                   alcohol
Houston, TX                                                                               vehicular homicide
                          Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20         Page 56 of 63 PageID 715

Brooks Court Reporting                   alcohol                         civil
1520 29th street, Gulfport MS

---                                      cathenones                      criminal

telephone and Skype                      methamphetamine                 civil


Rankin County Circuit Court              alcohol                         criminal
Brandon, MS

Circuit Court of 15th Judicial Circuit   cathenone                       criminal
Palm Beach County, FL
Bay St. Louis Municipal Court            THC                             criminal
Bay St. Louis, MS

Cleveland County OK District Court       alcohol                         criminal
Norman, OK

Circuit Count of Pulaski County, AR      methamphetamine                 civil
Civil Division


Sarasota County Court                    breath alcohol; simlulator      criminal
                                         solutions




York County Court                        marijuana; vehicular homicide   criminal


Knox County Court


Greenwood County Court                   ethanol, diphenhydramine        criminal
                        Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20          Page 57 of 63 PageID 716

                                       fluid volume replacement
                                       hospital alcohol test

Montgomery County Court                oxycodone and other drugs        criminal


Shasta County Criminal Court           methamphetamine                  criminal


Go-To-Meeting                          drug possession                  criminal
computer testimony

Loudon County Criminal Court           multiple drugs in decedent       criminal

DePage County Court                     alcohol and THC                 criminal
Paul P. Moreschi

Shasta County Criminal Court           methamphetamine                  criminal

Go-to-Meeting                          solid drugs                      criminal

Montogmery County Courthouse                                            criminal

Realtime Court Reporting               alcohol                          criminal
827 Howard Ave Biloxi


13th Judicial Circuit Court            certification of solutions for   criminal
Hillborough County                     breathalyzer
800 E. Twiggs St, Tampa, FL

Clark County Courthouse                fentenyl                         criminal
Neillsville, WI
                           Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20         Page 58 of 63 PageID 717

Reeves & Mestayer office                  post-mortem alcohol & THC       civil
160 Main St., Biloxi, MS

Sarasota County Courthouse                breath alcohol                  criminal


22nd Judicial District Court,             ambien                          criminal
St. Tammany Parish
State of Louisiana

Loudon County Criminal Court              murder trial and therapeutic    criminal
Alcoa, TN                                 drugs

DuPage County Court                       challenge to Illinois state     criminal
Wheaton, IL                               police crime lab methodology
                                          for alcohol

Schroeder-Lanoux Court Reporting,         hospital alcohol test           criminal
156 Porter Ave, Biloxi MS

Greene County Court                       alcohol                         criminal
Greenville Tennessee




Marriott Courtyard Gulfport               fentanyl, carisoprodol, blood   civil




Simpson Burdine & Migues                  urine, oxycodone, morphine      civil
2100 18th St. Gulfport, MS                cannabis, cocaine
                        Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20       Page 59 of 63 PageID 718


Blount County Circuit Court            resting nystagmus, multiple   criminal
TN                                     concussions, specimen
                                       mis-handling, alcohol

Circuit Court DeSoto County            marijuana blood testing       criminal
Hernando, MS                           no THC quanitiation




Harrison County Courthouse,            retrograde extrapolation      criminal
Chancery Room, Biloxi MS               0.043 ethanol
                                       vehicular homicide

Harrison County Courthouse,            0.23 ethanol - no indicator   criminal
Chancery Room Biloxi, MS               of impairment at scene

Ottowa County Courthouse.              alcohol 0.14; co-elution      criminal
Minneapolis, KS

Duluth, GA, Law Offices of             breath alcohol following      civil
Andersen, Tate & Carr                  accident - for plaintiff

Lauren Stuckert,                       alcohol; anomalous            criminal
Milwaukee, WI                          contaminants

Simpson Burdine & Migues                                             criminal
2100 18th St. Gulfport, MS

Andersen Carr Tate                     retrograde extrapolation      civil
Suite 4000
Duluth GA

Chris Mancini                          alcohol                       criminal
Fort Lauderdale
                                      Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20          Page 60 of 63 PageID 719




            Fond du Lac, WI                          ambien                           criminal


            telephone                                marijuana                        criminal


            Bandon, MS                               alcohol                          criminal

            Houston, TX                              alcohol                          criminal




            Pascagoula Courthouse                         methadon, benzodiazepines   criminal
                                                     alp
                                                     (alprazolam & lorazepam)

            Office of Edward Gibson                  methamphetamine                  criminal

mony at trial                                        alcohol; felony homicide         criminal


            Waukesha County Circuit Court            alcohol                          criminal


            Law Office of Morris Bart                multiple drug traffic accident   civil
            1712 15th street Gulfport, MS

            Collins County Courthouse, TX            methamphetamine                  criminal
            McKinney, TX

            Simpson Burdine & Migues                 dioxepin                         civil
            Real Time Court Reporters
                       Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20      Page 61 of 63 PageID 720

2100 18th Street
Gulfport MS

Williamson County Court               alcohol                      criminal
Franklin TN

Harris County Criminal Courthouse     breath alcohol               criminal
Houston, TX
            Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20 Page 62 of 63 PageID 721
                               Jimmie L. Valentine, Sr., B.S., B.S., M.S., Ph.D.
                           Medical Pharmacology and Toxicology Consulting

                 P.O. Box 6566                       Mobile Telephone (501) 258-9242
                 Gulfport, Mississippi 39506         FAX (228) 731-3827
                 Employee Identification Number XX-XXXXXXX

FEE SCHEDULE FOR PROFESSIONAL SERVICES:

INITIAL TELEPHONE CONSULT                                                                      No charge
        Purpose of the initial telephone consult is to determine if the proposed
        case is within the scope of Dr. Valentine’s areas of expertise and what
        items need to be supplied for adequate case review.

PAYMENT OF PROFESSIONAL FEES
     The attorney retaining Dr. Valentine’s professional services agrees to
     make payment for all such professional services from their Trust
     Account into which sufficient funds have been deposited to cover
     anticipated professional fees according to the schedule given below.
     Under no circumstances should Dr. Valentine be paid directly by the
     attorney’s client, unless the client is an insurance company. With the
     exception of the initial retainer fee, all other professional services are
     to be payed upon receipt of an invoice.

RETAINER FEE                                                                                   $ 1,500.00
        For this non-refundable fee Dr. Valentine will evaluate the records and
        forensic information concerning the case, perform any necessary medical
        and scientific literature searches in support of preliminary findings, and
        conduct consultation(s) with the retaining attorney as necessary to assist
        in understanding findings and professional opinions in the matter at hand.
        Typically, web-based conferencing is used to discuss findings. Once the
        conference of findings has occurred, any additional work mutually agreed
        upon will be invoiced at the hourly and/or specified task rates given below.
        The retainer fee is due prior to Dr. Valentine beginning evaluations of
        records and forensic information.

PER HOUR CHARGE FEE                                                                        $ 150.00/hour
      All subsequent work following the conference of findings covered under the
      retainer fee, exclusive of letter of professional opinion, affidavit, court
      appearance, or deposition will be invoiced at $150/hour.

CANCELLATION OF A COURT OR DEPOSITION DATE 1                                                   $   500.00
        A date for a potential trial or deposition can be placed upon Dr. Valentine’s
        calendar following mutual agreement with the retaining attorney. In addition
        to the non-refundable retainer fee, if an actual date is set for trial and the trial
        gets canceled due to offers, pleas, etc, an invoice will be issued for this amount
        in consideration of the allocated time not being available for other clients. Other
        invoice charges might be included as discussed below under Travel Cancelation.
        Typically, Dr. Valentine’s trial or deposition calendar is scheduled three – five
        months in advance of the pending date.

PREPARATION OF LETTER OF PROFESSIONAL OPINION1                                                 $ 2,000.00
        Following initial consultation, it may be mutually decided that a comprehensive
        letter of professional opinion would be most appropriate (some jurisdictions
        require such). If this option is chosen and subsequently an in-person or electronic
        appearance at a hearing, deposition, or court trial is required, the Trial Appearance
        and Travel/Per Diem fees will be due with no discount for the letter of professional

        1
            Invoiced per guidelines under Payment of Professional Fees.
        Case 4:20-cv-00330-P Document 72-1 Filed 12/04/20                      Page 63 of 63 PageID 722



Page 2 of 2

       opinion. Invoiced per guidelines under Payment of Professional Fees.

PREPARATION OF AN AFFIDAVIT                                                             $ 1,000.00
       A mutual decision may be made that Dr. Valentine should prepare a
       notarized affidavit expressing professional opinion(s) that would be offered at
       a prospective trial, deposition, hearing, or to express the need for additional
       information from the opposing litigant. If this option is chosen and subsequently an
       appearance at a hearing, deposition or court trial is required, the Trial Appearance
       or Deposition fee, and Travel/Per Diem fee will be due with no discount for the
       affidavit of professional opinion.

DEPOSITIONS1
       Telephone or in-person depositions in the Gulfport, MS area –
       $500 per hour (2-hour minimum) plus 1-hour travel time @$150                      $ 1,150.00

       In-person depositions not done in the Gulfport, MS area
       $1,500/day including travel time – 2 day minimum (does not include
       Travel/Per Diem expenses)                                                         $ 3,000.00

TRIAL APPEARANCE (per day; 1-day minimum)1                                               $ 1,500.00

ELECTRONIC TESTIMONY AT HEARINGS/TRIALS1                                                 $ 1,000.00
       Testimony provided via electronic means (Skype, telephone, etc.)
       $500 per hour with 2-hours minimum (an additional $150 per hour
       charge portal to portal may be included if a local site other than
       Dr. Valentine’s office is used for the electronic testimony) .

TRAVEL/PER DIEM1                                                                         $ 2,500.00
       Dr. Valentine typically travels by private aircraft to and from the
       location of expert testimony in approximately a 400 nm arc of
       the point of origin, Gulfport, Mississippi. This fee includes
       travel expenses, associated car rental or public conveyance charges,
       hotel charges, meal(s), and 6-hours of portal to portal travel time @
       $150.00/hr.

TRAVEL/PER DIEM (Other than a 400 nm arch of Gulfport, MS)1                              $ 3,500.00
       For travel outside the 400 nm arc, prevailing first-class airline, refundable
       prices will be used for travel. This fee also includes associated car rental
       or public conveyance charges, hotel charges, meal(s), and 10-hours of portal
       to portal travel time @ $150.00/hr.




October, 2018
